2:20-cv-02358-CSB-EIL # 1-1   Page 1 of 70
                                                                  E-FILED
                                  Monday, 14 December, 2020 03:32:43 PM
                                             Clerk, U.S. District Court, ILCD




           EXHIBIT A




                   6
                             2:20-cv-02358-CSB-EIL # 1-1              Page 2 of 70




                                                   YOUR


                                    COMMERCIAL POLICY


                                              ISSUED BY

           OCCIDENTAL FIRE & CASUALTY COMPANY OF NORTH CAROLINA
                                              A Stock Company
                                                     Address:
                                      1314 Douglas Street, Suite 1600
                                            Omaha, NE 68102
                                             (888)389-0598




                                                 A Member of:




IN WITNESS WHEREOF, the Company has caused the facsimile signatures of its President and Secretary to be
affixed hereto, and caused this policy to be signed on the Declarations Page by an authorized representative of the
Company.




                        Secretary                                                      President




PIL 00 01 08 18                                                                                        Page 1 of 1
                              2:20-cv-02358-CSB-EIL # 1-1                Page 3 of 70



                                      Notice of Privacy Policy
                                       IAT Insurance G roup

  ACCEPTANCE CASUALTY INSURANCE COMPANY * ACCEPTANCE INDEMNITY INSURANCE COMPANY *
  COMMERCIAL ALLIANCE INSURANCE COMPANY * IAT RE * HARCO NATIONAL INSURANCE COMPANY *
   OCCIDENTAL FIRE & CASUALTY COMPANY OF NC * SERVICE INSURANCE COMPANY * TRANSGUARD
                     INSURANCE COMPANY * WILSHIRE INSURANCE COMPANY


This notice is from the member companies of IAT Insurance Group ("IAT") listed above. IAT values you as a
customer and respects your right to privacy. We also respect your right to keep your personal information
confidential and to avoid unwanted solicitations. In the course of our business relationship with you, we collect
information about you that is necessary to provide you with our products and services. We treat this information as
confidential and recognize the importance of protecting it. This notice describes our privacy practices regarding
information about our customers and former customers that obtain financial products or services from us.


                                   Inform ation W e M ay Collect

We collect information about you to provide you with the coverage, product, or service you request and to service
your account. The information ("nonpublic personal information") we collect about you and members of your
household ("you") is generally from the following sources:
        Information we receive from you on applications or other forms, such as your address, telephone number,
        driver's license number, and social security number;
        Information about your transactions with us and our affiliates, such as your payment history, policy
        coverage, and premiums;
        Information we receive from a consumer report agency or insurance support organization, such as driving
        records, credit report information, and claim history; and
        Information from your visits to iatinsurance.com or other websites we operate, use of our social media sites,
        and interactions with our online advertisements.


                                      Inform ation Disclosure

In order to better serve you and to assist in meeting your product and service needs, we share our information about
your insurance transactions and experiences with companies related to us by common control or ownership and
with our network of agents. We may also disclose information about you to financial institutions and companies that
perform marketing services for us or with whom we have joint marketing agreements, as permitted by law.
Additionally, we may share information as necessary to handle your claims and to protect you against fraud and
unauthorized transactions. We do not disclose any nonpublic personal information about you to any third parties,
except as described in this notice or otherwise permitted by law.


                                     Security of Inform ation

We also take steps to safeguard your information. We maintain physical, electronic, and organizational safeguards
to protect your information. We also restrict access to your information to those employees and other parties who
have a need to know that information, in order to provide products or services to you.
If a material change is made to this Notice, a revised version of the Notice of Privacy Policy will be made
available to you. We sincerely appreciate your continued business.




PR Notice 01 18
                                       2:20-cv-02358-CSB-EIL # 1-1                      Page 4 of 70

                                           OCCIDENTAL FIRE & CASUALTY COMPANY OF NORTH CAROLINA
                                             1314 Douglas Street, Suite 1600 O m aha, N E 68102 (888)389-0598


                                                           COM M ON POLICY DECLARA TIONS
  Policy Number: CG00129405                                                                      Renewal of Number:

  Named Insured and Mailing Address
   TONY REED
   DBA SBM AUTO
   1336 E ELDORADO ST

   DECATUR                            IL     62521

  Agency and Mailing Address                 Agency Code: 00175
   Interstate Risk Placement, Inc.

   P.O. Box 3765

   Peoria                             IL     61612


  Policy Period: From 01/ 27/ 2020           to 01/ 27/ 2021
          12:01 A.M. Standard Time at your m ailing address shown above.

  Business Description: USED CAR LOT AND REPAIRS                                           Tax State:
   IN RETURN FOR PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY, WE AGREE
                        WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.
     THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS INDICATED.
                               THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
                                                                                    PREMIUM
   Commercial Auto Coverage Part - Garage                                     $




   Other Charges:                                                                TOTAL ADVANCE PREMIUM           $
                                                                                   TOTAL OTHER CHARGES           $
                                                                                                 TOTAL           $




   Form(s) and Endorsement(s) made a part of this policy at time of issue* :
                           See SCHEDULE OF FORMS AND ENDORSEMENTS –PIL 10 10
   * Omits applicable Form s and Endorsem ents if shown in specific Coverage Part/ Coverage Form Declarations.

                                                                                                MINIMUM EARNED PREMIUM


                                                                                             01/ 31/ 20



THESE DECLARATIONS TOGETHER WITH THE COMMON POLICY CONDITIONS, COVERAGE PART DECLARATIONS, COVERAGE PART COVERAGE FORM(S) AND FORMS
                AND ENDORSEMENTS, IF ANY, ISSUED TO FORM A PART THEREOF, COMPLETE THE ABOVE NUMBERED POLICY.

PIL 00 10 08 18                                                                                                        Page 1 of 1
                                                      INSURED
                              2:20-cv-02358-CSB-EIL # 1-1                 Page 5 of 70


POLICY NUMBER: CG00129405
                                                                                         PIL 10 10 08 18
                                                                                         CO 10 10 12 07

                  SCHEDULE OF FORM S A ND ENDORSEM ENTS
Insured Name: TONY REED
              DBA SBM AUTO

Form(s) and Endorsement(s) made a part of this policy at time of issue:


Forms Applicable - MULTIPLE LINES OF BUSINESS

PIL 10 16 08 18                   EARNED PREMIUM ENDORSEMENT
AL 14 52 09 16                    EXCLUSION - ASSAULT AND/OR BATTERY
IL 00 03 09 08                    CALCULATION OF PREMIUM
IL 00 17 11 98                    COMMON POLICY CONDITIONS
IL 00 21 09 08                    NUCLEAR ENERGY LIABILITY EXCL ENDT (BROAD FORM)
IL 01 47 09 11                    IL CHANGES - CIVIL UNION
IL 01 62 09 08                    IL CHANGES - DEFENSE COSTS

Forms Applicable - GARAGE

GC 30 00 02 10                    COMML AUTO COV PART GARAGE COV FORM DECLARATIONS
GC 30 05 05 19                    GARAGE COVERAGE FORM SUPPLEMENTARY SCHEDULE
A 1790a 10 14                     IL SELECTION UM BI LIMITS & ELECTION UM PD COV
AG 01 28 09 08                    VEHICLES IN TOW EXCLUSION
AG 01 62 09 08                    ASBESTOS EXCLUSION
AG 02 65 09 08                    TOTAL POLLUTION EXCLUSION
AG 02 80 09 08                    LEAD CONTAMINATION EXCLUSION
AG 11 01 02 18                    EXCLUSION OF GARAGE OPERATIONS
AG 11 11 02 18                    LIMITATION OF COV LOANED, LEASED, RENTED VEHICLES
AG 51 06 11 11                    KEY WARRANTY
AG 59 26 10 11                    FUNGUS OR SPORE EXCLUSION
AG 59 34 05 19                    FURNISHED DRIVER ENDORSEMENT
AG 59 41 05 19                    SERVICE USE AUTO EXCLUSION
AG 59 43 05 19                    DEDUCTIBLE CHANGES - GARAGE COVERAGE FORM
AG 59 45 10 19                    CONTRACT DRIVER LIMITATION
CA 00 05 10 01                    GARAGE COVERAGE FORM
CA 01 04 03 06                    IL CHANGES - GARAGE COVERAGE FORM
CA 01 20 06 03                    IL CHANGES
CA 02 70 08 94                    IL CHANGES - CANCELLATION AND NONRENEWAL
CA 03 02 03 10                    DEDUCTIBLE LIABILITY COVERAGE
CA 21 30 11 08                    IL UNINSURED MOTORISTS COVERAGE
CA 21 38 11 08                    IL UNDERINSURED MOTORISTS COVERAGE
                       ADDITIONAL FORMS
AG 51 01 IL 12 19 Animal Exclusion




PIL 10 10 08 18                                                                              Page 1 of 2
                                2:20-cv-02358-CSB-EIL # 1-1                 Page 6 of 70


  POLICY NUMBER:          CG00129405                                                       PIL 10 10 08 18
                                                                                           CO 10 10 12 07


                    SCHEDULE OF FORM S A ND ENDORSEM ENTS
  Insured Name: TONY REED
                DBA SBM AUTO

  Form(s) and Endorsement(s) made a part of this policy at time of issue:

CA 23 41 11 16                     PUBLIC LIVERY PASSENGER CONVEYANCE DLVRY SVC EXCL
CA 25 09 12 93                     OWNERS OF GARAGE PREMISES
FM 00 98 09 08                     PUNITIVE DAMAGES EXCLUSION
FM 03 30 03 13                     IL PUNITIVE DAMAGES EXCLUSION
GL0807 (08-02)                     FUNGUS OR SPORE EXCLUSION




  PIL 10 10 08 18                                                                              Page 2 of 2
                             2:20-cv-02358-CSB-EIL # 1-1              Page 7 of 70



POLICY NUMBER: CG00129405                                                                          PIL 10 16 08 18


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          EARNED P REM IUM ENDO RSEM E NT

1. In the event of cancellation of the policy at the request of the Company or the Named Insured, we will retain the
   greater of:
    a.     25 % of the total policy premium, not including additional insured and waiver of subrogation charges; or
    b. The earned premium for the period from the inception date to the cancellation date, not including
       additional insured and waiver of subrogation charges.

2. Premium for additional insureds and waiver of subrogation charges will be 100% fully earned and in addition to
   the amount determined in item 1. above.
3. If the Company cancels, the premium determined in 1. above will be pro rata. If the first Named Insured cancels,
   the premium determined in 1. above may be less than pro rata.
4. Cancellation for nonpayment of premium will be considered cancellation at the request of the Named Insured.




PIL 10 16 08 18                                                                                         Page 1 of 1
                              2:20-cv-02358-CSB-EIL # 1-1               Page 8 of 70




                                                                                                     AL 14 52 09 16

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    EX CLUSIO N - ASS AULT AND/O R BATTERY

This Insurance does not apply to:
A. Any claims arising out of Assault and/ or Battery, including actual or alleged Sexual Assault and/ or Sexual
   Battery; or
B. Any act or omission in connection with the prevention or suppression of such acts, whether caused by or at the
   instigation or direction of you, your employees or volunteers, patrons or any other persons; or
C. Claims, accusations or charges of negligent hiring, placement, training or supervision arising from any of the
   foregoing are not covered.

We shall have no obligation to defend you, or any other insured, for any such loss, claim or suit.




All other terms and conditions of the policy remain unchanged.




AL 14 52 09 16                                                                                          Page 1 of 1
                              2:20-cv-02358-CSB-EIL # 1-1              Page 9 of 70




                                                                                      IL 00 03 09 08

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 CALCULATIO N O F PRE M IUM

This endorsement modifies insurance provided under the following:
    CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
    COMMERCIAL AUTOMOBILE COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    CRIME AND FIDELITY COVERAGE PART
    EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
    EQUIPMENT BREAKDOWN COVERAGE PART
    FARM COVERAGE PART
    LIQUOR LIABILITY COVERAGE PART
    MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
    POLLUTION LIABILITY COVERAGE PART
    PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART
    RAILROAD PROTECTIVE LIABILITY COVERAGE PART

The following is added:
The premium shown in the Declarations was computed
based on rates in effect at the time the policy was
issued. On each renewal, continuation, or anniversary
of the effective date of this policy, we will compute the
premium in accordance with our rates and rules then in
effect.




IL 00 03 09 08                          Copyright, ISO Properties, Inc., 2007           Page 1 of 1
                                 2:20-cv-02358-CSB-EIL # 1-1             Page 10 of 70



                                                                                                         IL 00 17 11 98

                                 CO M M O N P O LICY CO NDITIO NS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                         b. Give you reports on the conditions we find;
    1.   The first Named Insured shown in the                              and
         Declarations may cancel this policy by mailing                 c.   Recommend changes.
         or delivering to us advance written notice of             2.   We are not obligated to make any inspections,
         cancellation.                                                  surveys, reports or recommendations and any
    2.   We may cancel this policy by mailing or                        such actions we do undertake relate only to
         delivering to the first Named Insured written                  insurability and the premiums to be charged.
         notice of cancellation at least:                               We do not make safety inspections. We do not
         a.   10 days before the effective date of                      undertake to perform the duty of any person or
              cancellation if we cancel for nonpayment                  organization to provide for the health or safety
              of premium; or                                            of workers or the public. And we do not
                                                                        warrant that conditions:
         b. 30 days before the effective date of
            cancellation if we cancel for any other                     a.   Are safe or healthful; or
            reason.                                                     b. Comply with laws, regulations, codes or
    3.   We will mail or deliver our notice to the first                   standards.
         Named Insured's last mailing address known                3.   Paragraphs 1. and 2. of this condition apply
         to us.                                                         not only to us, but also to any rating, advisory,
    4.   Notice of cancellation will state the effective                rate service or similar organization which
         date of cancellation. The policy period will end               makes insurance inspections, surveys, reports
         on that date.                                                  or recommendations.
    5.   If this policy is cancelled, we will send the first       4.   Paragraph 2. of this condition does not apply
         Named Insured any premium refund due. If we                    to any inspections, surveys, reports or
         cancel, the refund will be pro rata. If the first              recommendations we may make relative to
         Named Insured cancels, the refund may be                       certification, under state or municipal statutes,
         less than pro rata. The cancellation will be                   ordinances or regulations, of boilers, pressure
         effective even if we have not made or offered a                vessels or elevators.
         refund.                                               E. Premiums
    6.   If notice is mailed, proof of mailing will be             The first Named Insured shown in the Declarations:
         sufficient proof of notice.                               1.   Is responsible for the payment of all premiums;
B. Changes                                                              and
    This policy contains all the agreements between                2.   Will be the payee for any return premiums we
    you and us concerning the insurance afforded.                       pay.
    The first Named Insured shown in the Declarations          F. Transfer Of Your Rights And Duties Under This
    is authorized to make changes in the terms of this            Policy
    policy with our consent. This policy's terms can be
                                                                   Your rights and duties under this policy may not be
    amended or waived only by endorsement issued
                                                                   transferred without our written consent except in
    by us and made a part of this policy.
                                                                   the case of death of an individual named insured.
C. Examination Of Your Books And Records
                                                                   If you die, your rights and duties will be transferred
    We may examine and audit your books and                        to your legal representative but only while acting
    records as they relate to this policy at any time              within the scope of duties as your legal
    during the policy period and up to three years                 representative. Until your legal representative is
    afterward.                                                     appointed, anyone having proper temporary
D. Inspections And Surveys                                         custody of your property will have your rights and
    1.   We have the right to:                                     duties but only with respect to that property.
         a.   Make inspections and surveys at any time;


IL 00 17 11 98                      Copyright, Insurance Services Office, Inc., 1998                        Page 1 of 1
                              2:20-cv-02358-CSB-EIL # 1-1               Page 11 of 70




                                                                                                          IL 00 21 09 08

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     NUCLEAR ENERG Y LIABILITY EXCLUSIO N
                               ENDO RSEM E NT
                                                   (Broad Form)
This endorsement modifies insurance provided under the following:

     COMMERCIAL AUTOMOBILE COVERAGE PART
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     FARM COVERAGE PART
     LIQUOR LIABILITY COVERAGE PART
     MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
     OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
     POLLUTION LIABILITY COVERAGE PART
     PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART
     RAILROAD PROTECTIVE LIABILITY COVERAGE PART
     UNDERGROUND STORAGE TANK POLICY
1.   The insurance does not apply:                                 C. Under any Liability Coverage, to "bodily injury"
     A. Under any Liability Coverage, to "bodily injury"              or   "property    damage"      resulting   from
        or "property damage":                                         "hazardous properties" of "nuclear material", if:

         (1) With respect to which an "insured" under                  (1) The "nuclear material" (a) is at any "nuclear
             the policy is also an insured under a                         facility" owned by, or operated by or on
             nuclear energy liability policy issued by                     behalf of, an "insured" or (b) has been
             Nuclear    Energy     Liability     Insurance                 discharged or dispersed therefrom;
             Association, Mutual Atomic Energy Liability               (2) The "nuclear material" is contained in
             Underwriters,      Nuclear          Insurance                 "spent fuel" or "waste" at any time
             Association of Canada or any of their                         possessed, handled, used, processed,
             successors, or would be an insured under                      stored, transported or disposed of, by or
             any such policy but for its termination                       on behalf of an "insured"; or
             upon exhaustion of its limit of liability; or             (3) The "bodily injury" or "property damage"
         (2) Resulting from the "hazardous properties"                     arises out of the furnishing by an "insured"
             of "nuclear material" and with respect to                     of services, materials, parts or equipment
             which (a) any person or organization is                       in     connection      with    the   planning,
             required to maintain financial protection                     construction, maintenance, operation or
             pursuant to the Atomic Energy Act of 1954,                    use of any "nuclear facility", but if such
             or any law amendatory thereof, or (b) the                     facility is located within the United States of
             "insured" is, or had this policy not been                     America, its territories or possessions or
             issued would be, entitled to indemnity from                   Canada, this exclusion (3) applies only to
             the United States of America, or any                          "property damage" to such "nuclear facility"
             agency thereof, under any agreement                           and any property thereat.
             entered into by the United States of             2.   As used in this endorsement:
             America, or any agency thereof, with any
             person or organization.                               "Hazardous properties" includes radioactive, toxic
                                                                   or explosive properties.
     B. Under any Medical Payments coverage, to
        expenses incurred with respect to "bodily                  "Nuclear material" means "source material",
        injury" resulting     from    the "hazardous               "special nuclear material" or "by-product material".
        properties" of "nuclear material" and arising out
        of the operation of a "nuclear facility" by any
        person or organization.


IL 00 21 09 08                           Copyright, ISO Properties, Inc., 2007                               Page 1 of 2
                                2:20-cv-02358-CSB-EIL # 1-1          Page 12 of 70




    "Source material", "special nuclear material", and              (c) Any equipment or device used for the
    "by-product material" have the meanings given                       processing, fabricating or alloying of
    them in the Atomic Energy Act of 1954 or in any law                 "special nuclear material" if at any time the
    amendatory thereof.                                                 total amount of such material in the
    "Spent fuel" means any fuel element or fuel                         custody of the "insured" at the premises
    component, solid or liquid, which has been used or                  where such equipment or device is located
    exposed to radiation in a "nuclear reactor".                        consists of or contains more than 25
                                                                        grams of plutonium or uranium 233 or any
    "Waste" means any waste material (a) containing                     combination thereof, or more than 250
    "by-product material" other than the tailings or                    grams of uranium 235;
    wastes     produced       by      the extraction  or
    concentration of uranium or thorium from any ore                (d) Any structure, basin, excavation, premises
    processed primarily for its "source material"                       or place prepared or used for the storage
    content, and (b) resulting from the operation by                    or disposal of "waste";
    any person or organization of any "nuclear facility"        and includes the site on which any of the foregoing
    included under the first two paragraphs of the              is located, all operations conducted on such site
    definition of "nuclear facility".                           and all premises used for such operations.
    "Nuclear facility" means:                                   "Nuclear reactor" means any apparatus designed
        (a) Any "nuclear reactor";                              or used to sustain nuclear fission in a
                                                                self-supporting chain reaction or to contain a
        (b) Any equipment or device designed or used            critical mass of fissionable material.
            for (1) separating the isotopes of uranium
            or plutonium, (2) processing or utilizing           "Property damage" includes all forms of radioactive
            "spent fuel", or (3) handling, processing or        contamination of property.
            packaging "waste";




IL 00 21 09 08                         Copyright, ISO Properties, Inc., 2007                            Page 2 of 2
                            2:20-cv-02358-CSB-EIL # 1-1             Page 13 of 70



                                                                                                  IL 01 47 09 11




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       ILLINOIS CHANGES - CIVIL UNION
This endorsement modifies insurance provided under the following:
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. The term "spouse" is replaced by the following:         C. With respect to coverage for the ownership,
   Spouse or party to a civil union recognized under          maintenance, or use of "covered autos" provided
   Illinois law.                                              under the Commercial Liability Umbrella Coverage
B. Under the Commercial Auto Coverage Part, the               Part, the term "family member" is replaced by the
   term "family member" is replaced by the following:         following:

   "Family member" means a person related to the:             "Family member" means a person related to you by
                                                              blood, adoption, marriage or civil union recognized
   1. Individual Named Insured by blood, adoption,            under Illinois law, who is a resident of your
      marriage or civil union recognized under Illinois       household, including a ward or foster child.
      law, who is a resident of such Named Insured's
      household, including a ward or foster child; or
   2. Individual named in the Schedule by blood,
      adoption, marriage or civil union recognized
      under Illinois law, who is a resident of the
      individual's household, including a ward or
      foster child, if the Drive Other Car Coverage
      -Broadened Coverage For Named Individual
      Endorsement is attached.




IL 01 47 09 11                         ©Insurance Services Office, Inc., 2011                       Page 1 of 1
                              2:20-cv-02358-CSB-EIL # 1-1               Page 14 of 70




                                                                                                         IL 01 62 09 08

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         ILLINO IS CHANG ES - DE FENSE CO S TS
This endorsement modifies insurance provided under the following:
    COMMERCIAL AUTOMOBILE COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART - LEGAL LIABILITY COVERAGE FORM
    COMMERCIAL PROPERTY COVERAGE PART - MORTGAGEHOLDERS ERRORS AND OMISSIONS
    COVERAGE FORM
    EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
    FARM COVERAGE PART
    FARM UMBRELLA LIABILITY POLICY
    LIQUOR LIABILITY COVERAGE PART
    MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
    POLLUTION LIABILITY COVERAGE PART
    PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART
    PRODUCT WITHDRAWAL COVERAGE PART
    RAILROAD PROTECTIVE LIABILITY COVERAGE PART
    UNDERGROUND STORAGE TANK COVERAGE PART


A. The provisions of Paragraph B. are added to all             B. If we initially defend an insured ("insured") or pay
   Insuring Agreements that set forth a duty to defend            for an insured's ("insured's") defense but later
   under:                                                         determine that the claim(s) is (are) not covered
    1.   Section I of the Commercial General Liability,           under this insurance, we will have the right to
         Commercial             Liability       Umbrella,         reimbursement for the defense costs we have
         Employment-Related Practices Liability, Farm,            incurred.
         Liquor Liability, Owners And Contractors                  The right to reimbursement for the defense costs
         Protective    Liability,     Pollution  Liability,        under this provision will only apply to defense costs
         Products/ Completed       Operations Liability,           we have incurred after we notify you in writing that
         Product Withdrawal, Medical Professional                  there may not be coverage, and that we are
         Liability,  Railroad       Protective   Liability,        reserving our rights to terminate the defense and
         Underground Storage Tank Coverage Parts                   seek reimbursement for defense costs.
         and the Farm Umbrella Liability Policy;
    2.   Section II - Liability Coverage in Paragraph A.
         Coverage under the Business Auto, Garage,
         Motor Carrier and Truckers Coverage Forms;
    3.   Section A. Coverage under the Legal Liability
         Coverage Form; and
    4.   Coverage C - Mortgageholder's Liability under
         the Mortgageholders Errors And Omissions
         Coverage Form.




IL 01 62 09 08                            Copyright, ISO Properties, Inc., 2007                            Page 1 of 1
                                   2:20-cv-02358-CSB-EIL # 1-1                 Page 15 of 70


                          CO M M ERCIAL AUTO CO V ERAG E P ART
                       G ARAG E CO VERAG E FO RM DE CLARATIO NS
POLICY NUMBER: CG00129405
ITEM ONE: Named Insured, Mailing Address and Policy Period are shown in the Common Policy Declarations
          Form of Business: X Individual      Partnership        Corporation     Limited Liability Company (LLC)
                               Other:
ITEM TWO - SCHEDULE OF COVERAGES AND COVERED AUTOS
  This policy provides only those coverages where a charge is shown in the premium column below. Each of these
  coverages will apply only to those "autos" shown as covered "autos". "Autos" are shown as covered "autos" for a particular
  coverage by the entry of one or more of the symbols from the COVERED AUTO Section of the Garage Coverage Form
  next to the name of the coverage. Entry of a symbol next to LIABILITY provides coverage for "garage operations".
                                          COVERED AUTOS
                                          (Entry of one or more
                                          of the symbols from
            COVERAGES                     the COVERED AUTO                             LIMIT                          PREMIUM
                                          section of the Garage
                                          Coverage Form shows
                                          which     autos    are
                                          covered autos.)

                                                                          Each "Accident"              Aggregate
                                                                        "Garage Operations"             "Garage
                                                                                                     Operations"
LIABILITY                                 22 29                                                                   $
                                                                     "Auto" Only     Other Than       Other Than
                                                                                     "Auto" Only      "Auto" Only
                                                                   $ 1,000,000     $ 1,000,000      $ 1,000,000
PERSONAL INJURY PROTECTION                                         Separately stated in each P.I.P. Endorsement,
                                                                                                                  $
(P.I.P.) *                                                         minus $            Deductible

ADDED P.I.P. * *                                                   Separately stated in each Added P.I.P. $
                                                                   Endorsement
MEDICAL PAYMENTS                                                   $                                             $
AUTO MEDICAL PAYMENTS                                              $                                             $
UNINSURED MOTORISTS (UM)                  26                       $   100,000                                   $
UNDERINSURED MOTORISTS                    26
     (when not included in UM Coverage)
                                                                   $   100,000                                   $

 G   K   COMPREHENSIVE
     E   COVERAGE                         30                       $ SEE   AG5943                                $
 A                                                                                             Deductible
 R   E                                                                                         for Each
 A   P   SPECIFIED CAUSES OF
                                                                   $                           Covered           $
 G   E   LOSS COVERAGE
 E   R                                                                                         Auto
     S   COLLISION COVERAGE               30                       $ SEE   AG5943                                $
 P       COMPREHENSIVE
 H   D                                    31                       $ SEE   AG5943                                $
         COVERAGE                                                                              Deductible
 Y   A
 S   M   SPECIFIED CAUSES OF                                                                   for Each
 I   A                                                             $                                             $
         LOSS COVERAGE                                                                         Covered
 C   G
 A
                                                                                               Auto
     E   COLLISION COVERAGE               31                       $ SEE   AG5943                                $
 L
CARGO / ON-HOOK / IN-TOW                                           $            Deductible for Each Claim $
                                                                                 PREMIUM FOR ENDORSEMENTS $
  * (or equivalent No-Fault coverage)
* * (or equivalent added No-Fault coverage)                                      ESTIMATED TOTAL PREMIUM         $

Forms and Endorsements applying to this Coverage Part and made part of this policy at time of issue:
                              See SCHEDULE OF FORMS AND ENDORSEMENTS - CO 10 10
      THIS DECLARATIONS MUST BE COMPLETED BY THE ATTACHMENT OF A SUPPLEMENTARY SCHEDULE
GC 30 00 02 10
                                       2:20-cv-02358-CSB-EIL # 1-1               Page 16 of 70

POLICY NUMBER:             CG00129405


             GA RAGE COV ERAGE FORM – SUPPLEM ENTARY SCHEDULE
ITEM THREE -– LOCATIONS WHERE YOU CONDUCT GARAGE OPERATIONS
  Loc.
                                     Physical Address – state your main business location as Location No. 1
   No.
 1           1336 E ELDORADO ST, DECATUR, IL 62521




ITEM FOUR -– LIABILITY COVERAGE - – PREMIUMS
     Loc.
                           Rating Factor                      Basis                      Final Rate             Liability Premium
     No.
                  Total Rating Units
         1
                  Total Payroll                                                                             $
                  Total Rating Units                                                                        $
                  Total Payroll                                                                             $
                  Total Rating Units                                                                        $
                  Total Payroll                                                                             $
                  Total Rating Units                                                                        $
                  Total Payroll                                                                             $
                  Total Rating Units                                                                        $
                  Total Payroll                                                                             $
                                                                                          Total Premium     $
ITEM FIVE -– GARAGEKEEPERS COVERAGE AND PREMIUMS
GARAGEKEEPERS COVERAGE applies on a legal liability basis unless one of the Direct Coverage Options is indicated below by " X. “
         Direct Coverage Options:
              DIRECT EXCESS INSURANCE. If this box is checked, GARAGEKEEEPERS COVERAGE is changed to apply
              without regard to your or any other "insured’ s" legal liability for “loss” to a covered “auto”and is excess over any
              other collectible insurance regardless of whether the other insurance covers your or any other “insured’s” interest
              or the interest of the covered "auto's" owner.
              DIRECT PRIMARY INSURANCE. If this box is checked, GARAGEKEEPERS COVERAGE is changed to apply
              without regard to your or any other "insured’s " legal liability for "loss" to a covered "auto" and is primary insurance.

 Loc.                                                                         Deductible per Occurrence
                         Coverages               Limit of Insurance                                                 Total Premium
  No.                                                                      Each “Auto”            Aggregate
             X Comprehensive
     1                                          $      15,000         $    1,000              $   5,000             $
               Specified Causes of Loss
             Collision                          $      15,000         $    1,000                                    $
               Comprehensive
                                                $                     $                       $                     $
               Specified Causes of Loss
             Collision                          $                     $                                             $




GC 30 05 05 19                                                                                                            Page 1 of 4
                                   2:20-cv-02358-CSB-EIL # 1-1                 Page 17 of 70

POLICY NUMBER: CG00129405

ITEM FIVE (Continued)
            Comprehensive
                                              $                      $                       $                    $
            Specified Causes of Loss
         Collision                            $                      $                                            $
            Comprehensive
                                              $                      $                       $                    $
            Specified Causes of Loss
         Collision                            $                      $                                            $
            Comprehensive
                                              $                      $                       $                    $
            Specified Causes of Loss
         Collision                            $                      $                                            $
                                                                                                 Total Premium    $


                     Maximum Limit Per Vehicle                                                    Premium
 $   10,000                                                          $

ITEM SIX – PHYSICAL DAMAGE COVERAGE –TYPES OF COVERED "AUTOS" AND INTERESTS IN THESE
       "AUTOS" – PREMIUMS –NONREPORTING BASIS
Each of the following PHYSICAL DAMAGE coverages that is indicated in ITEM SIX –SECTION TWO applies only to the types of “autos”
         and interests indicated below by an “ X " .

                                                                     Your interest and the         All interests in any “auto”not
                           Your interest in        Your interest
   Used         New                                                     interest of any          owned by you or any creditor while
                           covered “autos”        only in financed
  “autos”     “autos”                                                creditor named as a                in your possession on
                              you own             covered “autos”
                                                                          loss payee                     consignment for sale
     X                                                                        X
ITEM SIX -– SECTION TWO

 Loc.                                                                       Deductible per Occurrence
                      Coverages               Limit of Insurance                                                      Total Premium
  No.                                                                    Each “Auto”              Aggregate
         X Comprehensive
     1                                        $        45,000        $    1,000              $    5,000           $
            Specified Causes of Loss
         Collision                            $        45,000        $    1,000                                   $
            Comprehensive
                                              $                      $                       $                    $
            Specified Causes of Loss
         Collision                            $                      $                                            $
            Comprehensive
                                              $                      $                       $                    $
            Specified Causes of Loss
         Collision                            $                      $                                            $




GC 30 05 05 19                                                                                                            Page 2 of 4
                                      2:20-cv-02358-CSB-EIL # 1-1                  Page 18 of 70

POLICY NUMBER: CG00129405

ITEM SIX -– SECTION TWO (Continued)

             Comprehensive
                                                $                         $                  $                    $
             Specified Causes of Loss
           Collision                            $                         $                                       $
             Comprehensive
                                                $                         $                  $                    $
             Specified Causes of Loss
           Collision                            $                         $                                       $
                                                                                                  Total Premium   $


                       Maximum Limit Per Vehicle                                                 Premium
 $    10,000                                                          $        Included
 PREMIUM BASIS REPORTING IS NONREPORTING BASIS (Stated limit of insurance show above applies)


 Loss Payee -– Any covered loss is payable as interest may appear to you and:




ITEM SEVEN -– SCHEDULE OF COVERED AUTOS INSURED ON A SPECIFIED AUTO BASIS
 Covered                                                                                                                Gross
                                                        DESCRIPTION
  “Auto”                                                                                                                Vehicle
                         Year of Model; Trade Name and Model Name; Vehicle Identification Number (VIN)
     No.                                                                                                                Weight




 Covered                     TERRITORY
                                                            Radius of Operation                                       Loss Payee
  “Auto”
              City and State Where the Covered “Auto”
                                                                                          Use of Vehicle
                                                                  (In Miles)                                      (“X” if applicable)
     No.              will be principally garaged

                                                                                       Service Use
                                                                                       Personal Use

                                                                                       Service Use
                                                                                       Personal Use

                                                                                       Service Use
                                                                                       Personal Use




GC 30 05 05 19                                                                                                           Page 3 of 4
                                   2:20-cv-02358-CSB-EIL # 1-1            Page 19 of 70

POLICY NUMBER: CG00129405

ITEM SEVEN -– SECTION TWO -–COVERAGES AND PREMIUMS
   Covered
    “Auto”                      Coverages                            Premium               Physical Damage
      No.
                    Liability                               $
                    Specified Causes of Loss w/ Collision   $                      Deductible       $
                                                                                   Phys Dam Limit   $
                    Comprehensive w/ Collision              $
                                                                                   On -Hook Limit   $
                    On-Hook (In -Tow)                       $
                    Liability                               $
                    Specified Causes of Loss w/ Collision   $                      Deductible       $
                                                                                   Phys Dam Limit   $
                    Comprehensive w/ Collision              $
                                                                                   On -Hook Limit   $
                    On-Hook (In-Tow)                        $
                    Liability                               $
                    Specified Causes of Loss w/ Collision   $                      Deductible       $
                                                                                   Phys Dam Limit   $
                    Comprehensive w/ Collision              $
                                                                                   On -Hook Limit   $
                    On -Hook (In - Tow)                     $
                                            Total Premium   $
ITEM EIGHT -– PREMIUM FOR PICKUP AND DELIVERY RADIUS (AUTO DEALERS)
             Pickup and Delivery Radius (In Miles)                                  Premium
                                                                 $
ITEM NINE -– ALL OTHER COVERAGE(S)
                     Coverage Description                                           Premium
UNINSURED MOTORISTS (2 PLATES)                                   $

UNDERINSURED MOTORISTS (2 PLATES)                                $
                                                                 $
                                                                 $
                                                                 $
                                                 Total Premium   $




GC 30 05 05 19                                                                                           Page 4 of 4
                              2:20-cv-02358-CSB-EIL # 1-1                 Page 20 of 70

            OCCIDENTAL FIRE & CASUALTY COMPANY OF NORTH CAROLINA



     SELECTION OF UNINSURED MOTORIST BODILY INJURY COVERAGE LIMITS AND
        ELECTION OF UNINSURED MOTORIST PROPERTY DAMAGE COVERAGE
                                                         (Illinois)
UNINSURED/ UNDERINSURED MOTORIST COVERAGE
Illinois Statute 215 ILCS 5/ 143a-2 provides that the insured's Uninsured Motorist Bodily Injury Coverage limits under
the policy are equal to the amount of the Bodily Injury Liability Coverage limits unless the insured rejects UM limits in
excess of those required by law (currently at least $25,000 per person and $50,000 per accident), or the insured
makes a written request for UM limits which are less than the Bodily Injury Liability Coverage limits
Uninsured Motorist Bodily Injury Coverage (UM) covers you or other persons insured under your policy for bodily
injury caused by a hit-and-run driver or an at-fault driver who has no auto liability insurance.
Underinsured Motorist Bodily Injury (UIM) Coverage pays the difference between your UIM limits and the liability
limits of the at-fault driver, if lower than your UIM limits. The law requires you to have UIM coverage at a limit equal to
your UM limit provided that your UM coverage is greater than the minimum required amounts of $25,000 per person
and $50,000 per accident.
Please refer to your policy for a more detailed explanation of these coverages.
In accordance with Illinois law (Sections 215 ILCS 5/ 143a and 5/ 143a-2), the undersigned named insured (and each
of them) agrees to the following option:
(Applicable option marked X)
    I reject UM/ UIM Coverage in excess of the minimum required limits (currently $25,000 per person and $50,000
    per accident). I understand that this option does not include Underinsured Motorist Coverage.

    I reject UM/ UIM Coverage equal to the Bodily Injury limits under my policy and elect UM/ UIM Coverage of more
    than the minimum required limits required by law in the following amounts: $                   per person and
    $                   per accident. I understand that my Underinsured Motorist Coverage limits are equal to my
    Uninsured Motorist coverage limits.

I UNDERSTAND THAT IF NO SELECTION IS MADE, MY UNINSURED AND UNDERINSURED MOTORIST
COVERAGES SHALL BE EQUAL TO THE BODILY INJURY LIMITS UNDER THE POLICY.
UNINSURED MOTORIST PROPERTY DAMAGE COVERAGE
Illinois Statute 215 ILCS 5/ 143a provides that a named insured may elect Uninsured Motorist Property Damage
Insurance (UMPD) of the lesser of the actual cash value of the motor vehicle or $15,000, subject to a $250
deductible. UMPD covers damage to your vehicle caused by an identified, at-fault, uninsured driver. This option is
offered only on vehicles for which you have not purchased collision coverage.
    I elect UM Property Damage Insurance on the following vehicle(s) that do not have collision coverage (specify
    year, make and model).




I understand my policy will be issued to reflect all the options I have chosen with respect to the coverage shown
above, and that my selection(s) shall be binding on all persons insured under the policy. I further understand and
agree that my selection(s) or rejection as shown above, shall be applicable to the policy of insurance on all future
renewals, reinstatements, reissuances, substitutions, amended, replacement or supplementary policies unless I
subsequently request a change in writing.
PREMIUM ADJUSTMENT (if any)
$                    UM Coverage                               $                            UM Property Damage Insurance

Named Insured:                                                 Date:
Policy Number: CG00129405                                      Agent: Interstate Risk Placement, Inc.

A 1790a (Ed. 10-14) Wolters Kluwer Financial Services | Uniform FormsTM
                            2:20-cv-02358-CSB-EIL # 1-1             Page 21 of 70




                                                                                       AG 01 28 09 08

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              VE HICLE S IN TO W E XCLUS IO N

This endorsement modifies insurance provided under the following:
    GARAGE COVERAGE FORM

Section III - GARAGEKEEPERS COVERAGE, item A.1.c. Collision Coverage does not cover loss or damage to
"customer's autos" being towed.




All other terms and conditions of the policy remain unchanged.




AG 01 28 09 08                                                                            Page 1 of 1
                             2:20-cv-02358-CSB-EIL # 1-1              Page 22 of 70




                                                                                                     AG 01 62 09 08

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    AS BES TO S EX CLUSIO N

This endorsement modifies insurance provided under the following:
    GARAGE COVERAGE FORM

This policy does not apply to any "bodily injury", "property damage" or "personal injury" arising out of or resulting
from Asbestos.
The company shall not have any duty to defend any suit against the "insured" seeking damages on account of any
such injury.




All other terms and conditions of the policy remain unchanged.




AG 01 62 09 08                                                                                           Page 1 of 1
                             2:20-cv-02358-CSB-EIL # 1-1               Page 23 of 70




                                                                                                      AG 02 65 09 08

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             TO TAL P O LLUTIO N EXCLUSIO N

This endorsement modifies insurance provided under the following:
    GARAGE COVERAGE FORM

SECTION II - LIABILITY COVERAGE, B. Exclusions, item 8. Pollution Exclusion Applicable To "Garage
Operations" - Other Than Covered "Autos and item 9. Pollution Exclusion Applicable To "Garage Operations" -
Covered "Autos" are replaced by the following:
    Pollution Exclusion
        This insurance does not apply to:
        (1) "Bodily injury" or "property damage" which would not have occurred in whole or part but for the actual,
            alleged or threatened discharge, dumping, dispersal, seepage, migration, release or escape of
            "pollutants" at any time.
        (2) Any loss, cost or expense arising out of any:
            (a) Request, demand, order or statutory or regulatory requirement that any insured or others test for,
                monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to or assess
                the effects of "pollutants"; or
            (b) Claim or suit by or on behalf of a governmental authority for damages because of testing for,
                monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way
                responding to, or assessing the effects of, "pollutants".




All other terms and conditions of the policy remain unchanged.




AG 02 65 09 08    Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 1 of 1
                            2:20-cv-02358-CSB-EIL # 1-1            Page 24 of 70




                                                                                                AG 02 80 09 08

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         LEAD CO NTAM INATIO N E XCLUS IO N

This insurance does not apply to Bodily Injury, Personal Injury or Property Damage arising out of the ingestion,
inhalation or absorption of LEAD in any form.



All other terms and conditions of the policy remain unchanged.




AG 02 80 09 08                                                                                      Page 1 of 1
                             2:20-cv-02358-CSB-EIL # 1-1                  Page 25 of 70




                                                                                        GARAGE COVERAGE FORM
                                                                                                  AG 11 01 02 18




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       EX CLUSIO N O F G ARAG E O P ERATIO NS

This endorsement modifies insurance provided under the following:
    COMMERCIAL AUTO COVERAGE PART – GARAGE COVERAGE FORM


1. No coverage is afforded under this policy for:
        a. Repair, sales, service, storage or use of boats or boat trailers;
        b. Repossession operations, but not including the reclaiming of vehicles you have a financial interest in;
        c. Repair, sales, service, storage or use of buses of any kind;
        d. Repair, sales, service, storage or use of any vehicle that is used for racing, demolition contests, or
           stunting activities of any kind,
        e. "Bodily injury”" or "property damage”" occurring after possession of an "auto" has been surrendered to
           another person pursuant to a sale, conditional sale, gift, abandonment or lease.


    All other terms and conditions of the policy remain unchanged.




AG 11 01 02 18                                                                                            Page 1 of 1
                            2:20-cv-02358-CSB-EIL # 1-1                Page 26 of 70




                                                                                        GARAGE COVERAGE FORM
                                                                                                  AG 11 11 02 18




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       LIM ITATIO N O F CO VERAG E FO R LO ANED, LE ASE D, O R
                          RE NTED VEHICLES

This endorsement modifies insurance provided under the following:
    COMMERCIAL AUTO COVERAGE PART – GARAGE COVERAGE FORM


   The company shall not be liable for loss, damage, or liability above the minimum financial responsibility limits for
   vehicles loaned, leased or rented to others, including those vehicles you may loan, lease or rent, with or without
   charge, to a customer while their vehicle is being repaired.



   All other terms and conditions of the policy remain unchanged.




AG 11 11 02 18                                                                                            Page 1 of 1
                              2:20-cv-02358-CSB-EIL # 1-1             Page 27 of 70




                                                                                                   AG 51 01 IL 12 19

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                           ANIMAL EXCLUSION
  This endorsement modifies insurance provided under the following:
      GARAGE COVERAGE FORM

There is no coverage provided under this policy for "bodily injury", "property damage", personal injury, or medical
payments to any person(s) and/or entity(ies) resulting from the ownership, custody, or control of an animal on the
insured premises.
We will have no duty to defend, or to pay the expense for the defense of any person(s) and/or entity(ies) seeking
damages to which this insurance does not apply.



All other terms and conditions of the policy remain unchanged.




Acknowledged by ______________________________________________________
                    Signature of Insured




  AG 51 01 IL 12 19                                                                                    Page 1 of 1
                              2:20-cv-02358-CSB-EIL # 1-1                 Page 28 of 70




                                                                                                          AG 51 06 11 11

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                             KE Y W ARRANTY

This endorsement modifies insurance provided under the following:
    GARAGE COVERAGE FORM


Coverage for Theft will not apply if the keys are left in any vehicle while in the "insured's" care, custody or control and
the vehicle is stolen.




All other terms and conditions of the policy remain unchanged.




AG 51 06 11 11                                                                                                Page 1 of 1
                              2:20-cv-02358-CSB-EIL # 1-1                    Page 29 of 70




                                                                                                               AG 59 26 10 11

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              FUNG US O R SP O RE EXCLUSIO N

This endorsement modifies insurance provided under the following:
    GARAGE COVERAGE PART

A. The following is added to paragraph B. Exclusions of SECTION II - LIABILITY COVERAGE, SECTION III -
   GARAGEKEEPERS COVERAGE and SECTION IV. PHYSICAL DAMAGE COVERAGE:
    This insurance does not apply to:
    a.   "Bodily injury" or "property damage" caused directly or indirectly, in whole or in part, by:
         (1) Any "fungus" or "spore," including "fungi" or "spores"; or
         (2) Any substance, vapor or gas produced by or arising out of any "fungus," "fungi," "spore," or "spores"; or
         (3) Any material, product, building component, building or structure that contains, harbors, nurtures or acts
             as a medium for any "fungus," "fungi," "spore" or "spores"; or
         (4) Actual, alleged or threatened discharge, dispersal, seepage, migration, release or escape of "fungus" or
             "spore," including "fungi" or "spores."
         Such damage or injury is excluded regardless of any other cause, event, material, product and/ or building
         component that contributed concurrently or in any sequence to that injury or damage.
    b. Any loss, cost or expense arising out of any:
         (1) Request, demand, order to statutory or regulatory requirement that any Insured or others test for,
             monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess
             "fungus," "fungi," "spore," or "spores" or the effects of same (including, but not limited to, any form or
             type of mold, mildew, mushroom, toadstool, smut, or rust).
         (2) Claim or "suit" by or on behalf of a governmental authority for damages because of testing for,
             monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way
             responding to, or assessing "fungus," "fungi," spore," or "spores" or the effects of same (including, but
             not limited to, any form or type of mold, mildew, mushroom, toadstool, smut, or rust).
    c.   With respect to this endorsement, Exclusion B.2. Contractual is replaced by the following:
         2.   Contractual
              "Bodily injury" or "property damage" for which the Insured is obligated to pay damages by reason of the
              assumption of liability in a contract or agreement.
    We will have no duty to investigate, defend or indemnify any insured against any loss, claim, "suit" or other
    proceeding alleging injury or damages of any kind, to include, but not limited to, "bodily injury" or property
    damage" to which this endorsement applies.
B. The following definitions are added to the Definitions section:
    1.   "Fungus" and/ or "fungi" includes, but is not limited to, any form or type of mold, mildew, mushroom,
         toadstool, smut, or rust.
    2.   "Spore" and/ or "spores" means any reproductive body produced by or arising out of any "fungus" or "fungi."




All other terms and conditions of the policy remain unchanged.



AG 59 26 10 11        Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 1 of 1
                             2:20-cv-02358-CSB-EIL # 1-1                         Page 30 of 70


                                                                                                             COMMERCIAL AUTO
                                                                                                                 AG 59 34 05 19


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                     FURNISHED DRIVER ENDORSEMENT
This endorsement modifies insurance provided under the following:
    GARAGE COVERAGE FORM



The following is added to B. Exclusions under SECTION II - LIABILITY COVERAGE and SECTION IV - PHYSICAL
DAMAGE COVERAGE. This exclusion shall also apply to Uninsured Motorists Coverage, Underinsured Motorists
Coverage, Auto Medical Payments Coverage, Personal Injury Protection, First Party Benefits Coverage, no-fault or
other similar coverage if attached.



This insurance does not apply to:
 Furnished Drivers
        "Bodily injury," "property damage" or "loss" arising from the use of covered "autos" owned by you
        and that are regularly and frequently used for "personal use." However, minimum compulsory
        insurance limits, financial responsibility, no-fault law, or a similar law of your state may apply if we
        are required to respond to a claim or "suit."

    This exclusion does not apply to persons fully named and listed on this schedule:

                                          Furnished for Personal Use Drivers:
              Name of Driver                   Driver's License Number                                 Date of Birth




The following is added to SECTION VI - DEFINITIONS:
    "Personal use" means not required to perform or conduct tasks, incidental or otherwise, on behalf of the
    garage business.




Insured's Signature ________________________________________                        Date Signed _________________




 AG 59 34 05 19             Includes copyrighted m aterial of Insurance Services Office, Inc., with its permission.    Page 1 of 1
                             2:20-cv-02358-CSB-EIL # 1-1                         Page 31 of 70


                                                                                                             COMMERCIAL AUTO
                                                                                                                 AG 59 41 05 19



      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         SERVICE USE AUTO EXCLUSION
This endorsement modifies insurance provided under the following:
        GARAGE COVERAGE FORM


The following is added to B. Exclusions under SECTION II - LIABILITY COVERAGE, SECTION III-
GARAGEKEEPERS COVERAGE and SECTION IV –PHYSICAL DAMAGE COVERAGE.
This exclusion shall also apply to Uninsured Motorists Coverage, Underinsured Motorists Coverage, Auto
Medical Payments Coverage, Personal Injury Protection, First Party Benefits Coverage, no-fault or other
similar coverage if attached.


This insurance does not apply to any of the following:


"Service Use Autos"

"Bodily injury," "property damage" or "loss" arising out of the ownership, maintenance or use of "service use
autos." However, this exclusion does not apply to "service use autos" specifically described in Item Seven of
the Garage Coverage Form - Supplementary Schedule for which a premium charge is shown (and for Liability
Coverage any "trailers" you don’t own while attached to a power unit described in Item Seven of the Garage
Coverage Form - Supplementary Schedule used in your "garage operations," including all operations
necessary or incidental to your garage business).




The following is added to SECTION VI –DEFINITIONS:
"Service Use Autos" means "auto" used to perform or conduct tasks, incidental or otherwise, on behalf of the
garage business.




 AG 59 41 05 19             Includes copyrighted m aterial of Insurance Services Office, Inc., with its permission.   Page 1 of 1
                                 2:20-cv-02358-CSB-EIL # 1-1             Page 32 of 70

POLICY NUMBER: CG00129405


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


             DEDUCTIBLE CHA NGES – GARAGE COV ERAGE FORM
This endorsement modifies insurance provided under the following:
        GARAGE COVERAGE FORM
Select Coverage:
 GARAGEKEEPERS COVERAGE Section III, A., 1., a., b. and c.                             Deductible per Occurrence
 When coverage is provided the deductible shall apply to each Cause of Loss        Each covered         Maximum
 as indicated below:                                                                  "auto"           (Aggregate)
 X Comprehensive Coverage, caused by:
       (1) Fire                                                                $   1,000           $    5,000
       (2) Windstorm or hail;                                                  $Excluded           $ Excluded
       (3) Flood                                                               $Excluded           $ Excluded
       (4) Earthquake;                                                         $Excluded           $ Excluded
       (5) Theft;                                                              $   1,000           $    5,000
       (6) Mischief or vandalism; or                                           $   1,000           $    5,000
       (7) All other perils.                                                   $   1,000           $    5,000
   Specified Causes of Loss Coverage, caused by:
         (1) Fire, lightning or explosion;                                     $                   $
         (2) Theft; or                                                         $                   $
         (3) Mischief or vandalism.                                            $                   $
 X Collision Coverage, caused by:
         (1) The "customer's auto's" collision with another object; or         $     1,000
         (2) The "customer's auto's' overturn.


 PHYSICAL DAMAGE COVERAGE Section IV, A., 1., a., b. and c.                            Deductible per Occurrence
 When coverage is provided the deductible shall apply to each Cause of Loss        Each covered         Maximum
 as indicated below:                                                                  "auto"           (Aggregate)
 X Comprehensive Coverage, caused by:
       (1) Fire                                                                $     1,000         $    5,000
       (2) Windstorm or hail;                                                  $     2,500         $ No Aggregate
       (3) Flood                                                               $     2,500         $ No Aggregate
       (4) Earthquake;                                                         $     2,500         $ No Aggregate
       (5) Theft;                                                              $     1,000         $    5,000
       (6) Mischief or vandalism; or                                           $     1,000         $    5,000
       (7) All other perils.                                                   $     1,000         $    5,000
   Specified Causes of Loss Coverage, caused by:
        (1) Fire, lightning or explosion;                                      $                   $
        (2) Theft;                                                             $                   $
        (3) Windstorm or hail;                                                 $                   $
        (4) Earthquake                                                         $                   $
        (5) Flood;                                                             $                   $
        (6) Mischief or vandalism; or                                          $                   $
        (7) The sinking, burning, collision or derailment of any conveyance    $                   $
            transporting the covered "auto."
 X Collision Coverage, caused by:
         (1) The covered "auto's" collision with another object; or            $     1,000
         (2) The covered "auto's" overturn.




AG 59 43 05 19                                                                                              Page 1 of 1
                         2:20-cv-02358-CSB-EIL # 1-1               Page 33 of 70




                                                                                             AG 59 45 10 19


  THIS ENDORSEM ENT CHANGES THE PO LICY. PLEASE READ IT CAREFULLY.


                     CONTRACT DRIVER LIMITATION

This endorsement modifies insurance provided under the following:

GARAGE COVERAGE FORM


I. The following is added to SECTION II - LIABILITY COVERAGE:

        B. EXCLUSIONS:

        This insurance does not apply to any "bodily injury", "property damage" or "covered pollution cost
        or expense" if, at the time of the "accident" giving rise to the "bodily injury", "property damage" or
        "covered pollution cost or expense", the "covered auto" was being operated, maintained or used
        by a "contract driver". However, minimum compulsory insurance limits, financial responsibility,
        no-fault law, or a similar law of your state may apply if we are required to respond to a claim or
        "suit."

II. The following is added to SECTION II.A.3 WHO IS AN INSURED, a. (2):

        (f) Any "contract driver".

III. The following is added to SECTION VI DEFINITIONS:

        "Contract driver" means any person whom the "insured" hires on a temporary basis for pick-up and
        delivery of a "covered auto".
                            2:20-cv-02358-CSB-EIL # 1-1               Page 34 of 70



                                                                                               COMMERCIAL AUTO
                                                                                                   CA 00 05 10 01

                                G ARAG E CO VERAG E FO RM

Various provisions in this policy restrict coverage.        SECTION I - COVERED AUTOS
Read the entire policy carefully to determine rights,       Item Two of the Declarations shows the "autos" that are
duties and what is and is not covered.                      covered "autos" for each of your coverages. The
Throughout this policy the words "you" and "your" refer     following numerical symbols describe the "autos" that
to the Named Insured shown in the Declarations. The         may be covered "autos". The symbols entered next to a
words "we", "us" and "our" refer to the Company             coverage on the Declarations designate the only
providing this insurance.                                   "autos" that are covered "autos".
Other words and phrases that appear in quotation            A. Description      Of   Covered     Auto   Designation
marks have special meaning. Refer to Section VI -              Symbols
Definitions.
Symbol                             Description Of Covered Auto Designation Symbols
   21     Any "Auto"
   22     Owned              Only those "autos" you own (and for Liability Coverage any "trailers" you don't own
          "Autos" Only       while attached to power units you own). This includes those "autos" you acquire
                             ownership of after the policy begins.
   23     Owned Private      Only the private passenger "autos" you own. This includes those private passenger
          Passenger          "autos" you acquire ownership of after the policy begins.
          "Autos" Only
   24     Owned              Only those "autos" you own that are not of the private passenger type (and for Liability
          "Autos" Other      Coverage any "trailers" you don't own while attached to power units you own). This
          Than Private       includes those "autos" not of the private passenger type you acquire ownership of
          Passenger          after the policy begins.
          "Autos" Only

   25     Owned              Only those "autos" you own that are required to have No-Fault benefits in the state
          "Autos"            where they are licensed or principally garaged. This includes those "autos" you
          Subject To         acquire ownership of after the policy begins provided they are required to have
          No-Fault           No-Fault benefits in the state where they are licensed or principally garaged.
   26     Owned              Only those "autos" you own that are because of the law in the state where they are
          "Autos"            licensed or principally garaged are required to have and cannot reject Uninsured
          Subject To A       Motorists Coverage. This includes those "autos" you acquire ownership of after the
          Compulsory         policy begins provided they are subject to the same state uninsured motorists
          Uninsured          requirement.
          Motorists Law
   27     Specifically       Only those "autos" described in Item Seven of the Non-Dealers' and Trailer Dealers'
          Described          Supplementary Schedule or Item Nine of the Dealers' Supplementary Schedule for
          "Autos"            which a premium charge is shown (and for Liability Coverage any "trailers" you don't
                             own while attached to a power unit described in Item Seven or Item Nine).
   28     Hired "Autos"      Only those "autos" you lease, hire, rent or borrow. This does not include any "auto"
          Only               you lease, hire, rent, or borrow from any of your "employees", partners, (if you are a
                             partnership), members (if you are a limited liability company) or members of their
                             households.
   29     Non-Owned          Any "auto" you do not own, lease, hire, rent or borrow used in connection with your
          "Autos" Used In    garage business described in the Declarations. This includes "autos" owned by your
          Your Garage        "employees" or partners (if you are a partnership), members (if you are a limited
          Business           liability company), or members of their households while used in your garage
                             business.



CA 00 05 10 01                         Copyright, ISO Properties, Inc., 2000                            Page 1 of 16
                               2:20-cv-02358-CSB-EIL # 1-1              Page 35 of 70




Symbol                              Description Of Covered Auto Designation Symbols
  30         "Autos" Left      Any customer's land motor vehicle or trailer or semitrailer while left with you for
             With You For      service, repair, storage or safekeeping. Customers include your "employees" and
             Service,          members of their households, who pay for the services performed.
             Repair,
             Storage Or
             Safekeeping
  31         Dealers           Any "autos" and the interests in these "autos" described in Item Seven of the Dealers'
             "Autos" And       Supplementary Schedule or Item Nine of the Non-Dealers' and Trailer Dealers'
             "Autos" Held      Supplementary Schedule.
             For Sale By
             Non-Dealers Or
             Trailer Dealers
             (Physical
             Damage
             Coverages)

B. Owned Autos You Acquire After The Policy                            c.   Servicing;
   Begins                                                              d. "Loss"; or
   1.   If Symbols 21, 22, 23, 24, 25, or 26 are entered               e.   Destruction.
        next to a coverage in Item Two of the
                                                              SECTION II - LIABILITY COVERAGE
        Declarations, then you have coverage for
        "autos" that you acquire of the type described        A. Coverage
        for the remainder of the policy period.                   1.   "Garage Operations" –
                                                                                           - Other Than Covered
   2.   But, if Symbol 27 is entered next to a coverage                "Autos"
        in Item Two of the Declarations, an "auto" you                 a.   We will pay all sums an "insured" legally
        acquire will be a covered "auto" for that                           must pay as damages because of "bodily
        coverage only if:                                                   injury" or "property damage" to which this
                                                                            insurance applies caused by an "accident"
        a.    We already cover all "autos" that you own
                                                                            and resulting from "garage operations"
              for that coverage or it replaces an "auto"
                                                                            other than the ownership, maintenance or
              you previously owned that had that
                                                                            use of covered "autos".
              coverage; and
                                                                            We have the right and duty to defend any
        b. You tell us within 30 days after you acquire
                                                                            "insured" against a "suit" asking for these
           it that you want us to cover it for that
                                                                            damages. However, we have no duty to
           coverage.
                                                                            defend any "insured" against a "suit"
C. Certain Trailers And Temporary Substitute Autos                          seeking damages for "bodily injury" or
   If Liability coverage is provided by this Coverage                       "property damage" to which this insurance
   Form, the following types of vehicles are also                           does not apply. We may investigate and
   covered "autos" for Liability Coverage:                                  settle any claim or "suit" as we consider
                                                                            appropriate. Our duty to defend or settle
   1.   "Trailers" with a load capacity of 2,000 pounds                     ends when the applicable Liability
        or less designed primarily for travel on public                     Coverage Limit of Insurance - "Garage
        roads.                                                              Operations" - Other Than Covered "Autos"
   2.   Any "auto" you do not own while used with the                       has been exhausted by payment of
        permission of its owner as a temporary                              judgments or settlements.
        substitute for a covered "auto" you own that is                b. This insurance applies to "bodily injury"
        out of service because of its:                                    and "property damage" only if:
        a.    Breakdown;                                                    (1) The "accident" occurs in the coverage
        b. Repair;                                                              territory;
                                                                            (2) The "bodily injury" or "property
                                                                                damage" occurs during the policy
                                                                                period; and


CA 00 05 10 01                           Copyright, ISO Properties, Inc., 2000                            Page 2 of 16
                               2:20-cv-02358-CSB-EIL # 1-1                   Page 36 of 70



           (3) Prior to the policy period, no "insured"                We have the right and duty to defend any
                 listed under Who Is An Insured and no                 "insured" against a "suit" asking for such
                 "employee" authorized by you to give or               damages or a "covered pollution cost or
                 receive notice of an "accident" or claim,             expense". However, we have no duty to defend
                 knew that the "bodily injury" or "property            any "insured" against a "suit" seeking damages
                 damage" had occurred, in whole or in                  for "bodily injury" or "property damage" or a
                 part. If such a listed "insured" or                   "covered pollution cost or expense" to which this
                 authorized "employee" knew, prior to the              insurance does not apply. We may investigate
                 policy period, that the "bodily injury" or            and settle any claim or "suit" as we consider
                 "property damage" occurred, then any                  appropriate. Our duty to defend or settle ends
                 continuation, change or resumption of                 when the Liability Coverage Limit of Insurance -
                 such "bodily injury" or "property                     "Garage Operations" - Covered "Autos" has been
                 damage" during or after the policy                    exhausted by payment of judgments or
                 period will be deemed to have been                    settlements.
                 known prior to the policy period.                3. Who Is An Insured
       c. "Bodily injury" or "property damage" which                   a. The following are "insureds" for covered
           occurs during the policy period and was not,                     "autos":
           prior to the policy period, known to have                        (1) You for any covered "auto".
           occurred by any "insured" listed under Who                       (2) Anyone else while using with your
           Is An Insured or any "employee" authorized                           permission a covered "auto" you own,
           by you to give or receive notice of an                               hire or borrow except:
           "accident"       or    claim,    includes    any                     (a) The owner or anyone else from
           continuation, change or resumption of that                                whom you hire or borrow a covered
           "bodily injury" or "property damage" after the                            "auto". This exception does not
           end of the policy period.                                                 apply if the covered "auto" is a
       d. "Bodily injury" or "property damage" will be                               "trailer" connected to a covered
           deemed to have been known to have                                         "auto" you own.
           occurred at the earliest time when any                               (b)  Your "employee" if the covered
           "insured" listed under Who Is An Insured or                               "auto" is owned by that "employee"
           any "employee" authorized by you to give or                               or a member of his or her
           receive notice of an "accident" or claim:                                 household.
           (1) Reports all, or any part, of the "bodily                         (c) Someone using a covered "auto"
                 injury" or "property damage" to us or any                           while he or she is working in a
                 other insurer;                                                      business of selling, servicing,
                                                                                     repairing, parking or storing "autos"
           (2) Receives a written or verbal demand or
                                                                                     unless that business is your "garage
                 claim for damages because of the                                    operations".
                 "bodily injury" or "property damage"; or
                                                                                (d) Your customers, if your business is
           (3) Becomes aware by any other means                                      shown in the Declarations as an
                 that "bodily injury" or "property damage"                           "auto" dealership. However, if a
                 has occurred or has begun to occur.                                 customer of yours:
  2. "Garage Operations" - Covered "Autos"                                           (i) Has        no      other      available
       We will pay all sums an "insured" legally must                                      insurance (whether primary,
       pay as damages because of "bodily injury" or                                        excess or contingent), they are
       "property damage" to which this insurance                                           an "insured" but only up to the
       applies, caused by an "accident" and resulting                                      compulsory          or      financial
       from     "garage operations" involving           the                                responsibility law limits where
       ownership, maintenance or use of covered                                            the covered "auto" is principally
       "autos".                                                                            garaged.
       We will also pay all sums an "insured" legally                                (ii)  Has other available insurance
       must pay as a "covered pollution cost or                                            (whether primary, excess or
       expense" to which this insurance applies,                                           contingent) less than the
       caused by an "accident" and resulting from                                          compulsory          or      financial
       "garage operations" involving the ownership,                                        responsibility   law   limits  where
       maintenance or use of covered "autos".                                              the covered "auto" is principally
       However, we will only pay for the "covered                                          garaged, they are an "insured"
       pollution cost or expense" if there is either                                       only for the amount by which
                                                                                           the compulsory or financial
       "bodily injury" or "property damage" to which this
                                                                                           responsibility law limits exceed
       insurance applies that is caused by the same
                                                                                           the limit of their other insurance.
       "accident".
CA 00 05 10 01                             Copyright, ISO Properties, Inc., 2000                                  Page 3 of 16
                              2:20-cv-02358-CSB-EIL # 1-1                Page 37 of 70




                 (e) A partner (if you are a                                 (1) Increase the Limit of Insurance for
                     partnership), or a member (if you                           Liability Coverage to meet the limits
                     are a limited liability company), for                       specified by a compulsory or financial
                     a covered "auto" owned by him or                            responsibility law of the jurisdiction
                     her or a member of his or her                               where the covered "auto" is being
                     household.                                                  used. This extension does not apply to
             (3) Anyone liable for the conduct of an                             the limit or limits specified by any law
                 "insured" described above but only to                           governing       motor       carriers   of
                 the extent of that liability.                                   passengers or property.

        b. The following are "insureds" for "garage                          (2) Provide the minimum amounts and
           operations" other than covered "autos":                               types of other coverages, such as
                                                                                 no-fault, required of out-of-state
             (1) You.                                                            vehicles by the jurisdiction where the
             (2) Your partners (if you are a                                     covered "auto" is being used.
                 partnership), members (if you are a                         We will not pay anyone more than once for
                 limited         liability   company),                       the same elements of loss because of
                 "employees", directors or shareholders                      these extensions.
                 but only while acting within the scope
                 of their duties.                              B. Exclusions

   4.   Coverage Extensions                                        This insurance does not apply to any of the
                                                                   following:
        a.   Supplementary Payments
                                                                   1.   Expected Or Intended Injury
             In addition to the Limit of Insurance, we will
             pay for the "insured":                                     "Bodily injury" or "property damage" expected
                                                                        or intended from the standpoint of the
             (1) All expenses we incur.                                 "insured". But for "garage operations" other
             (2) Up to $2,000 for the cost of bail bonds                than covered "autos" this exclusion does not
                 (including bonds for related traffic law               apply to "bodily injury" resulting from the use of
                 violations) required because of an                     reasonable force to protect persons or
                 "accident" we cover. We do not have                    property.
                 to furnish these bonds.                           2.   Contractual
             (3) The cost of bonds to release                           Liability assumed under any contract or
                 attachments in any "suit" against the                  agreement. But this exclusion does not apply
                 "insured" we defend, but only for bond                 to liability for damages:
                 amounts within our Limit of Insurance.
                                                                        a.   Assumed in a contract or agreement that is
             (4) All reasonable expenses incurred by                         an "insured contract" provided the "bodily
                 the "insured" at our request, including                     injury" or "property damage" occurs
                 actual loss of earnings up to $250 a                        subsequent to the execution of the
                 day because of time off from work.                          contract or agreement; or
             (5) All costs taxed against the "insured" in               b. That the "insured" would have in the
                 any "suit" against the "insured" we                       absence of the contract or agreement.
                 defend.
                                                                   3.   Workers' Compensation
             (6) All interest on the full amount of any
                 judgment that accrues after entry of                   Any obligation for which the "insured" or the
                 the judgment in any "suit" against the                 "insured's" insurer may be held liable under any
                 "insured" we defend; but our duty to                   workers' compensation, disability benefits or
                 pay interest ends when we have paid,                   unemployment compensation law or any
                 offered to pay or deposited in court the               similar law.
                 part of the judgment that is within our
                 Limit of Insurance.
        b. Out-Of-State Coverage Extensions
             While a covered "auto" is away from the
             state where it is licensed we will:
CA 00 05 10 01                            Copyright, ISO Properties, Inc., 2000                             Page 4 of 16
                              2:20-cv-02358-CSB-EIL # 1-1             Page 38 of 70




   4.   Employee Indemnification And Employer's                 6.   Care, Custody Or Control
        Liability                                                    "Property damage" to or "covered pollution cost
        "Bodily injury" to:                                          or expense" involving:
        a.   An "employee" of the "insured" arising out              a.   Property owned, rented or occupied by the
             of and in the course of:                                     "insured";
             (1) Employment by the "insured"; or                     b. Property loaned to the "insured";
             (2) Performing the duties related to the                c.   Property held for sale or being transported
                 conduct of the "insured’'s" business; or                 by the "insured"; or
        b. The spouse, child, parent, brother or sister              d. Property in the "insured's" care, custody or
           of that "employee" as a consequence of                       control.
           Paragraph a. above.                                       But this exclusion does not apply to liability
        c.   A person arising out of any:                            assumed under a sidetrack agreement.
             (1) Refusal to employ that person;                 7.   Leased Autos
             (2) Termination    of      that      person's           Any covered "auto" while leased or rented to
                 employment; or                                      others. But this exclusion does not apply to a
                                                                     covered "auto" you rent to one of your
             (3) Employment-related            practices,
                                                                     customers while their "auto" is left with you for
                 policies, acts or omissions, such as
                                                                     service or repair.
                 coercion,     demotion,      evaluation,
                 reassignment, discipline, defamation,          8.   Pollution Exclusion Applicable To "Garage
                 harassment,        humiliation        or            Operations" - Other Than Covered "Autos"
                 discrimination directed at that person;             a.   "Bodily injury" or "property damage" arising
                 or                                                       out of the actual, alleged or threatened
        d. The spouse, child, parent, brother or sister                   discharge, dispersal, seepage, migration,
           of that person as a consequence of "bodily                     release or escape of "pollutants":
           injury" to that person at whom any of the                      (1) At or from any premises, site or
           employment-related practices described in                          location that is or was at any time
           Paragraphs (1), (2) or (3) above are                               owned or occupied by, or rented or
           directed.                                                          loaned to, any "insured";
        This exclusion applies:                                           (2) At or from any premises, site or
             (1) Whether the "insured" may be liable as                       location that is or was at any time used
                 an employer or in any other capacity;                        by or for any "insured" or others for the
                 and                                                          handling, storage, disposal, processing
                                                                              or treatment of waste;
             (2) To any obligation to share damages
                 with or repay someone else who must                      (3) At or from any premises, site or
                 pay damages because of the injury.                           location on which any "insured" or any
                                                                              contractors or subcontractors working
        But this exclusion does not apply to "bodily                          directly or indirectly on any "insured's"
        injury" to domestic "employees" not entitled to                       behalf are performing operations:
        workers' compensation benefits or to liability
        assumed by the "insured" under an "insured                            (a) To test for, monitor, clean up,
        contract". For the purposes of the Coverage                               remove, contain, treat, detoxify or
        Form, a domestic "employee" is a person                                   neutralize, or in any way respond
        engaged in household or domestic work                                     to, or assess the effects of the
        performed principally in connection with a                                "pollutants"; or
        residence premises.                                                   (b) If the "pollutants" are brought on or
                                                                                  to the premises, site or location in
   5.   Fellow Employee
                                                                                  connection with such operations
        "Bodily injury" to any fellow "employee" of the                           by such "insured", contractor or
        "insured" arising out of and in the course of the                         subcontractor; or
        fellow "employee's" employment or while
                                                                          (4) That are or were at any time
        performing duties related to the conduct of
                                                                              transported, handled, stored, treated,
        your business.
                                                                              disposed of, or processed as waste by
                                                                              or for any "insured" or any person or
                                                                              organization for whom you may be
                                                                              legally responsible.
CA 00 05 10 01                          Copyright, ISO Properties, Inc., 2000                           Page 5 of 16
                              2:20-cv-02358-CSB-EIL # 1-1              Page 39 of 70




             Paragraphs a.(1) and a.(3)(b) do not apply                    (3) Being stored, disposed of, treated or
             to "bodily injury" or "property damage"                           processed in or upon the covered
             arising out of heat, smoke or fumes from a                        "auto";
             hostile fire. A hostile fire means one that              b. Before the "pollutants" or any property in
             becomes uncontrollable, or breaks out                       which the "pollutants" are contained are
             from where it was intended to be.                           moved from the place where they are
             Paragraph a.(1) does not apply to "bodily                   accepted by the "insured" for movement
             injury" if sustained within a building and                  into or onto the covered "auto"; or
             caused by smoke, fumes, vapor or soot                    c.   After the "pollutants" or any property in
             from equipment used to heat that building.                    which the "pollutants" are contained are
             Paragraph a.(3)(b) does not apply to                          moved from the covered "auto" to the
             "bodily injury" or "property damage"                          place where they are finally delivered,
             sustained within a building and caused by                     disposed of or abandoned by the
             the release of gases, fumes or vapors from                    "insured".
             material brought into that building in                   Paragraph a. above does not apply to fuels,
             connection      with    operations   being               lubricants, fluids, exhaust gases or other
             performed by you or on your behalf by a                  similar "pollutants" that are needed for or result
             contractor or subcontractor.                             from the normal electrical, hydraulic or
        b. Any loss, cost or expense arising out of                   mechanical functioning of the covered "auto"
           any:                                                       or its parts, if the "pollutants" escape, seep,
             (1) Request, demand, order or statutory                  migrate, or are discharged, dispersed or
                 or regulatory requirement that any                   released directly from an "auto" part designed
                 "insured" or others test for, monitor,               by its manufacturer to hold, store, receive or
                 clean up, remove, contain, treat,                    dispose of such "pollutants".
                 detoxify or neutralize, or in any way                Paragraphs b. and c. above of this exclusion
                 respond to, or assess the effects of                 do not apply to "accidents" that occur away
                 "pollutants";                                        from premises owned by or rented to an
             (2) Claim or suit by or on behalf of a                   "insured" with respect to "pollutants" not in or
                 governmental authority for damages                   upon a covered "auto" if:
                 because of testing for, monitoring,                  (1) The "pollutants" or any property in which
                 cleaning up, removing, containing,                       the "pollutants" are contained are upset,
                 treating, detoxifying or neutralizing, or                overturned or damaged as a result of the
                 in any way responding to or assessing                    maintenance or use of a covered "auto";
                 the effects of "pollutants".                             and
             However, this paragraph does not apply to                (2) The discharge, dispersal, seepage,
             liability for damages because of "property                   migration, release or escape of the
             damage" that the "insured" would have in                     "pollutants" is caused directly by such
             the absence of such request, demand,                         upset, overturn or damage.
             order       or  statutory  or   regulatory           10. Racing
             requirement, or such claim or "suit" by or
             on behalf of a governmental authority.                   Covered "auto" while used in any professional
                                                                      or organized racing or demolition contest or
   9.   Pollution Exclusion Applicable To "Garage                     stunting activity, or while practicing for such
        Operations" –
                    - Covered "Autos"                                 contest or activity. This insurance also does
        "Bodily injury" or "property damage" arising out              not apply while that covered "auto" is being
        of the actual, alleged or threatened discharge,               prepared for such a contest or activity.
        dispersal, seepage, migration, release or                 11. Watercraft Or Aircraft
        escape of "pollutants":
                                                                      Any watercraft or aircraft except watercraft
        a.   That are, or that are contained in any                   while ashore on premises where you conduct
             property that is:                                        "garage operations".
             (1) Being transported or towed by,                   12. Defective Products
                 handled, or handled for movement
                 into, onto or from, the covered "auto";              "Property damage" to any of your "products", if
                                                                      caused by a defect existing in your "products"
             (2) Otherwise in the course of transit by or             or any part of your "products", at the time it was
                 on behalf of the "insured"; or                       transferred to another.
CA 00 05 10 01                           Copyright, ISO Properties, Inc., 2000                            Page 6 of 16
                             2:20-cv-02358-CSB-EIL # 1-1                   Page 40 of 70




   13. Work You Performed                                                   (1) Serving     or  furnishing  alcoholic
       "Property damage" to "work you performed" if                             beverages for a charge whether or not
       the "property damage" results from any part of                           such activity:
       the work itself or from the parts, materials or                           (a) Requires a license; or
       equipment used in connection with the work.                               (b) Is for the purpose of financial gain
   14. Loss Of Use                                                                   or livelihood; or
       Loss of use of other property not physically                         (2) Serving     or    furnishing   alcoholic
       damaged if caused by:                                                    beverages without a charge, if a license
       a.   A delay or failure by you or anyone acting                          is required for such activity.
            on your behalf to perform a contract or           C. Limit Of Insurance
            agreement in accordance with its terms.              1.   Aggregate Limit Of Insurance - "Garage
       b. A defect, deficiency, inadequacy or                         Operations" - Other Than Covered "Autos"
          dangerous condition in your "products" or                   For "garage operations" other than the
          "work you performed". But this exclusion,                   ownership, maintenance or use of covered
          14.b., does not apply if the loss of use was                "autos", the following applies:
          caused by sudden and accidental damage
          to or destruction of your "products" or                     Regardless of the number of "insureds", claims
          "work you performed" after they have been                   made or "suits" brought or persons or
          put to their intended use.                                  organizations making claims or bringing "suits",
                                                                      the most we will pay for the sum of all damages
   15. Products Recall                                                involving "garage operations" other than "auto"
       Damages claimed for any loss, cost or expense                  is the Aggregate Limit of Insurance - "Garage
       incurred by you or others for the loss of use,                 Operations" - Other Than Covered "Autos" for
       withdrawal,     recall,    inspection,    repair,              Liability Coverage shown in the Declarations.
       replacement, adjustment, removal or disposal                   Damages payable under the Aggregate Limit of
       of your "products" or "work you performed" or                  Insurance - "Garage Operations" - Other Than
       other property of which they form a part, if such              Covered "Autos" consist of damages resulting
       product, work or property is withdrawn or                      from "garage operations", other than the
       recalled from the market or from use by any                    ownership, maintenance or use of the "autos"
       person or organization because of a known or                   indicated in Section I of this Coverage Form as
       suspected defect, deficiency, inadequacy or                    covered "autos", including the following
       dangerous condition in it.                                     coverages, if provided by endorsement:
   16. War                                                            a.    "Personal injury" liability coverage;
       "Bodily injury" or "property damage" due to war,               b. "Personal and advertising injury" liability
       whether or not declared, or any act or condition                  coverage;
       incident to war. War includes civil war,
       insurrection, rebellion or revolution. This                    c.    Host liquor liability coverage;
       exclusion applies only to liability assumed                    d. Fire legal liability coverage;
       under a contract or agreement.                                 e.    Incidental medical      malpractice     liability
   17. Liquor Liability                                                     coverage;
       "Bodily injury" or "property damage" for which                 f.    Non-owned watercraft coverage;
       an "insured" may be held liable by reason of:                  g. Broad form products coverage.
       a.   Causing or contributing to the intoxication               Damages payable under the Each "Accident"
            of any person;                                            Limit of Insurance - "Garage Operations" -
       b. The furnishing of alcoholic beverages to a                  Other Than Covered "Autos" are not payable
          person under the legal drinking age or                      under the Each "Accident" Limit of Insurance -
          under the influence of alcohol; or                          "Garage Operations" - Covered "Autos".
       c.   Any statute, ordinance or regulation                      Subject to the above, the most we will pay for
            relating to the sale, gift, distribution or use           all damages resulting from all "bodily injury"
            of alcoholic beverages.                                   and "property damage" resulting from any one
       This exclusion applies only if you use the                     "accident" is the Each "Accident" Limit of
       premises in part for the following purposes:                   Insurance - "Garage Operations" - Other Than
                                                                      Covered "Autos" for Liability Coverage shown in
                                                                      the Declarations.

CA 00 05 10 01                           Copyright, ISO Properties, Inc., 2000                                Page 7 of 16
                             2:20-cv-02358-CSB-EIL # 1-1                Page 41 of 70




       All "bodily injury" and "property damage" SECTION III –             - GARAGEKEEPERS COVERAGE
       resulting from continuous or repeated exposure A. Coverage
       to substantially the same conditions will be
       considered as resulting from one "accident".             1. We will pay all sums the "insured" legally must
                                                                     pay as damages for "loss" to a "customer's
       The Aggregate Limit of Insurance - "Garage                    auto" or "customer's auto" equipment left in the
       Operations" Other Than Covered "Autos"                        "insured's" care while the "insured" is attending,
       applies separately to each consecutive annual                 servicing, repairing, parking or storing it in your
       period and to any remaining period of less than               "garage operations" under:
       12 months, starting with the beginning of the
       policy period shown in the Declarations, unless               a. Comprehensive Coverage
       the policy period is extended after issuance for                   From any cause except:
       an additional period of less than 12 months. In                    (1) The "customer's auto's" collision with
       that case, the additional period will be deemed                         another object; or
       part of the last preceding period for purposes of
       determining the Aggregate Limit of Insurance -                     (2) The "customer's auto's" overturn.
       "Garage Operations" - Other Than Covered                      b. Specified Causes Of Loss Coverage
       "Autos".                                                           Caused by:
   2. Limit Of Insurance - "Garage Operations" -                          (1) Fire, lightning or explosion;
       Covered "Autos"
                                                                          (2) Theft; or
       For "accidents" resulting from "garage
       operations"       involving    the     ownership,                  (3) Mischief or vandalism.
       maintenance or use of covered "autos", the                    c. Collision Coverage
       following applies:                                                 Caused by:
       Regardless of the number of covered "autos",                       (1) The "customer's auto's" collision with
       "insureds", premiums paid, claims made or                               another object; or
       vehicles involved in the "accident", the most we
       will pay for the total of all damages and                          (2) The "customer's auto's" overturn.
       "covered pollution cost or expense" combined,            2. We have the right and duty to defend any
       resulting from any one "accident" involving a                 "insured" against a "suit" asking for these
       covered "auto" is the Each "Accident" Limit of                damages. However, we have no duty to defend
       Insurance - "Garage Operations" - Covered                     any "insured" against a "suit" seeking damages
       "Autos" for Liability Coverage shown in the                   for any loss to which this insurance does not
       Declarations.                                                 apply. We may investigate and settle any claim
       Damages and "covered pollution cost or                        or "suit" as we consider appropriate. Our duty to
       expense" payable under the Each "Accident"                    defend or settle ends for a coverage when the
       Limit of Insurance - "Garage Operations" -                    Limit of Insurance for that coverage has been
       Covered "Autos" are not payable under the                     exhausted by payment of judgments or
       Each "Accident" Limit of Insurance - "Garage                  settlements.
       Operations" - Other Than Covered "Autos".                3. Who Is An Insured
       All "bodily injury", "property damage" and                    The following are "insureds" for "loss" to
       "covered pollution cost or expense" resulting                 "customer's autos" and "customer's auto"
       from continuous or repeated exposure to                       equipment:
       substantially the same conditions will be
                                                                     a. You.
       considered as resulting from one "accident".
                                                                     b. Your partners (if you are a partnership),
       No one will be entitled to receive duplicate
                                                                          members (if you are a limited liability
       payments for the same elements of "loss" under
                                                                          company), "employees", directors or
       this Coverage Form and any Medical Payments
                                                                          shareholders while acting within the scope
       Coverage endorsement, Uninsured Motorists
                                                                          of their duties as such.
       Coverage endorsement or Underinsured
       Motorists Coverage endorsement attached to               4. Coverage Extensions
       this Coverage Part.                                           The following applies as Supplementary
D. Deductible                                                        Payments. In addition to the Limit of Insurance,
   We will deduct $100 from the damages in any                       we will pay for the "insured":
   "accident" resulting from "property damage" to an                 a. All expenses we incur.
   "auto" as a result of "work you performed" on that
   "auto".
CA 00 05 10 01                          Copyright, ISO Properties, Inc., 2000                              Page 8 of 16
                               2:20-cv-02358-CSB-EIL # 1-1             Page 42 of 70




        b. The cost of bonds to release attachments           C. Limit Of Insurance And Deductible
           in any "suit" against the "insured" we                1.   Regardless of the number of "customer's
           defend, but only for bond amounts within                   autos", "insureds", premiums paid, claims made
           our Limit of Insurance.                                    or "suits" brought, the most we will pay for each
        c.   All reasonable expenses incurred by the                  "loss" at each location is the Garagekeepers
             "insured" at our request, including actual               Coverage Limit of Insurance shown in the
             loss of earnings up to $250 a day because                Declarations for that location minus the
             of time off from work.                                   applicable deductibles for "loss" caused by
        d. All costs taxed against the "insured" in any               collision; and
           "suit" against the "insured" we defend.                    a.   Theft or mischief or vandalism; or
        e.   All interest on the full amount of any                   b. All perils.
             judgment that accrues after entry of the            2.   The maximum deductible stated in the
             judgment in any "suit" against the "insured"             Declarations for Garagekeepers Coverage
             we defend; but our duty to pay interest                  Comprehensive or Specified Causes of Loss
             ends when we have paid, offered to pay or                Coverage is the most that will be deducted for
             deposited in court the part of the judgment              all "loss" in any one event caused by:
             that is within our Limit of Insurance.
                                                                      a.   Theft or mischief or vandalism; or
B. Exclusions
                                                                      b. All perils.
   1.   This insurance does not apply to any of the
        following:                                               3.   Sometimes to settle a claim or "suit", we may
                                                                      pay all or any part of the deductible. If this
        a.   Contractual Obligations                                  happens you must reimburse us for the
             Liability resulting from any agreement by                deductible or that portion of the deductible that
             which the "insured" accepts responsibility               we paid.
             for "loss".                                      SECTION IV - PHYSICAL DAMAGE COVERAGE
        b. Theft                                              A. Coverage
             "Loss" due to theft or conversion caused in         1.   We will pay for "loss" to a covered "auto" or its
             any way by you, your "employees" or by                   equipment under:
             your shareholders.
                                                                      a.   Comprehensive Coverage
        c.   Defective Parts
                                                                           From any cause except:
             Defective parts or materials.
                                                                           (1) The covered "auto's" collision with
        d. Faulty Work                                                         another object; or
             Faulty "work you performed".                                  (2) The covered "auto's" overturn.
   2.   We will not pay for "loss" to any of the following:           b. Specified Causes Of Loss Coverage
        a.   Tape decks or other sound reproducing                         Caused by:
             equipment unless permanently installed in
             a "customer's auto".                                          (1) Fire, lightning or explosion;

        b. Tapes, records or other sound reproducing                       (2) Theft;
           devices designed for use with sound                             (3) Windstorm, hail or earthquake;
           reproducing equipment.                                          (4) Flood;
        c.   Sound receiving equipment designed for                        (5) Mischief or vandalism; or
             use as a citizens' band radio, two-way
                                                                           (6) The sinking, burning, collision or
             mobile radio or telephone or scanning
                                                                               derailment     of   any    conveyance
             monitor receiver, including its antennas
                                                                               transporting the covered "auto".
             and other accessories, unless permanently
             installed in the dash or console opening                 c.   Collision Coverage
             normally used by the "customer's auto"                        Caused by:
             manufacturer for the installation of a radio.
                                                                           (1) The covered "auto's" collision with
        d. Any device designed or used to detect                               another object; or
           speed measuring equipment such as radar
                                                                           (2) The covered "auto's" overturn.
           or laser detectors and any jamming
           apparatus intended to elude or disrupt
           speed measuring equipment.

CA 00 05 10 01                           Copyright, ISO Properties, Inc., 2000                             Page 9 of 16
                              2:20-cv-02358-CSB-EIL # 1-1                Page 43 of 70



    2.   Towing - Non-Dealers Only                                          (3) Collision only if the Declarations
         If your business is shown in the Declarations as                       indicate that Collision Coverage is
         something other than an "auto" dealership, we                          provided for any covered "auto".
         will pay up to the limit shown in the Declarations                 However, the most we will pay for any
         for towing and labor costs incurred each time a                    expenses for loss of use is $20 per day, to a
         covered "auto" of the private passenger type is                    maximum of $600.
         disabled. However, the labor must be                 B. Exclusions
         performed at the place of disablement.
                                                                   1.   We will not pay for "loss" caused by or resulting
    3.   Glass Breakage - Hitting A Bird Or Animal -
                                                                        from any of the following. Such "loss" is
         Falling Objects Or Missiles
                                                                        excluded regardless of any other cause or event
         If you carry Comprehensive Coverage for the                    that contributes concurrently or in any
         damaged covered "auto", we will pay for the                    sequence to the "loss".
         following under Comprehensive Coverage:
                                                                     a. Nuclear Hazard
       a. Glass breakage;
                                                                          (1) The explosion of any weapon
       b. "Loss" caused by hitting a bird or animal;                           employing atomic fission or fusion; or
           and
                                                                          (2) Nuclear reaction or radiation, or
       c. "Loss" caused by falling objects or missiles.                        radioactive contamination, however
       However, you have the option of having glass                            caused.
       breakage caused by a covered "auto's" collision               b. War Or Military Action
       or overturn considered a "loss" under Collision
       Coverage.                                                          (1) War, including undeclared or civil war;
   4. Coverage Extension                                                  (2) Warlike action by a military force,
                                                                               including action in hindering or
       a. Transportation Expenses
                                                                               defending against an actual or
           If your business is shown in the                                    expected attack, by any government,
           Declarations as something other than an                             sovereign or other authority using
           "auto" dealership, we will pay up to $20 per                        military personnel or other agents; or
           day to a maximum of $600 for temporary
                                                                          (3) Insurrection,      rebellion,    revolution,
           transportation expense incurred by you
                                                                               usurped power or action taken by
           because of the total theft of a covered
                                                                               governmental authority in hindering or
           "auto" of the private passenger type. We will
                                                                               defending against any of these.
           pay only for those covered "autos" for which
           you carry either Comprehensive or                    2. We will not pay for "loss" to any of the following:
           Specified Causes of Loss Coverage. We will                a. Any covered "auto" leased or rented to
           pay for temporary transportation expenses                      others unless rented to one of your
           incurred during the period beginning 48                        customers while their "auto" is left with you
           hours after the theft and ending, regardless                   for service or repair.
           of the policy's expiration, when the covered
                                                                     b. Any covered "auto" while used in any
           "auto" is returned to use or we pay for its
                                                                          professional or organized racing or
           "loss".
                                                                          demolition contest or stunting activity, or
       b. Loss Of Use Expenses                                            while practicing for such contest or activity.
           For Hired Auto Physical Damage, we will                        We will also not pay for "loss" to any
           pay expenses for which an "insured"                            covered "auto" while that covered "auto" is
           becomes legally responsible to pay for loss                    being prepared for such contest or activity.
           of use of a vehicle rented or hired without a             c. Tapes, records, discs or other similar audio,
           driver, under a written rental contract or                     visual or data electronic devices designed
           agreement. We will pay for loss of use                         for use with audio, visual or data electronic
           expenses if caused by:                                         equipment.
           (1) Other than collision only if the                      d. Any device designed or used to detect
                Declarations         indicate        that                 speed measuring equipment such as radar
                Comprehensive Coverage is provided                        or laser detectors and any jamming
                for any covered "auto";                                   apparatus intended to elude or disrupt
           (2) Specified Causes Of Loss only if the                       speed measurement equipment.
                Declarations indicate that Specified
                Causes Of Loss Coverage is provided
                for any covered "auto"; or
CA 00 05 10 01                          Copyright, ISO Properties, Inc., 2000                               Page 10 of 16
                              2:20-cv-02358-CSB-EIL # 1-1                Page 44 of 70



        e. Any electronic equipment, without regard to               d. Under the Specified Causes of Loss
           whether this equipment is permanently                          Coverage, "loss" to any covered "auto"
           installed, that receives or transmits audio,                   caused by or resulting from the collision or
           visual or data signals and that is not                         upset of any vehicle transporting it.
           designed solely for the reproduction of              5. We will not pay for "loss" to a covered "auto"
           sound.                                                    due to "diminution in value".
       f. Any accessories used with the electronic              6. Other Exclusions
           equipment described in Paragraph e.
                                                                     We will not pay for "loss" caused by or resulting
           above.
                                                                     from any of the following unless caused by
       Exclusions 2.e. and 2.f. do not apply to:                     other "loss" that is covered by this insurance:
       a. Equipment designed solely for the                          a. Wear and tear, freezing, mechanical or
           reproduction of sound and accessories                          electrical breakdown;
           used with such equipment, provided such
                                                                     b. Blowouts, punctures or other road damage
           equipment is permanently installed in the
                                                                          to tires.
           covered "auto" at the time of the "loss" or
           such equipment is removable from a              C.   Limits  Of   Insurance
           housing unit which is permanently installed          1. The most we will pay for "loss" to any one
           in the covered "auto" at the time of the                  covered "auto" is the lesser of:
           "loss", and such equipment is designed to                 a. The actual cash value of the damaged or
           be solely operated by use of the power from                    stolen property as of the time of "loss"; or
           the "auto's" electrical system, in or upon the            b. The cost of repairing or replacing the
           covered "auto"; or                                             damaged or stolen property with other
       b. Any other electronic equipment that is:                         property of like kind and quality.
           (1) Necessary for the normal operation of            2. An adjustment for depreciation and physical
                the covered "auto" or the monitoring of              condition will be made in determining actual
                the covered "auto's" operating system;               cash value in the event of a total "loss".
                or
                                                                3. If a repair or replacement results in better than
           (2) An integral part of the same unit                     like kind or quality, we will not pay for the
                housing any sound reproducing                        amount of the betterment.
                equipment described in a. above and
                                                                4. For those businesses shown in the Declarations
                permanently installed in the opening of
                                                                     as "auto" dealerships, the following provisions
                the dash or console of the covered
                                                                     also apply:
                "auto"    normally     used      by    the
                manufacturer for installation of a radio.            a. Regardless of the number of covered
                                                                          "autos" involved in the "loss", the most we
   3. False Pretense
                                                                          will pay for all "loss" at any one location is
       We will not pay for "loss" to a covered "auto"                     the amount shown in the Auto Dealers
       caused by or resulting from:                                       Supplementary Schedule for that location.
       a. Someone causing you to voluntarily part                         Regardless of the number of covered
           with it by trick or scheme or under false                      "autos" involved in the "loss", the most we
           pretenses; or                                                  will pay for all "loss" in transit is the amount
       b. Your acquiring an "auto" from a seller who                      shown in the Auto Dealers Supplementary
           did not have legal title.                                      Schedule for "loss" in transit.
   4. If your business is shown in the Declarations as               b. Quarterly Or Monthly Reporting Premium
       an "auto" dealership, we will not pay for:                         Basis
       a. Your expected profit, including loss of                         If, on the date of your last report, the actual
           market value or resale value.                                  value of the covered "autos" at the "loss"
       b. "Loss" to any covered "auto" displayed or                       location exceeds what you last reported,
           stored at any location not shown in Item                       when a "loss" occurs we will pay only a
           Three of the Declarations if the "loss" occurs                 percentage of what we would otherwise be
           more than 45 days after your use of the                        obligated to pay. We will determine this
           location begins.                                               percentage by dividing your total reported
       c. Under the Collision Coverage, "loss" to any                     value for the involved location by the value
           covered "auto" while being driven or                           you actually had on the date of your last
           transported from the point of purchase or                      report.
           distribution to its destination if such points
           are more than 50 road miles apart.
CA 00 05 10 01                          Copyright, ISO Properties, Inc., 2000                                Page 11 of 16
                             2:20-cv-02358-CSB-EIL # 1-1               Page 45 of 70




            If the first report due is delinquent on the              The appraisers will state separately the actual
            date of "loss", the most we will pay will not             cash value and amount of "loss". If they fail to
            exceed 75 percent of the Limit of Insurance               agree, they will submit their differences to the
            shown in the Auto Dealers Supplementary                   umpire. A decision agreed to by any two will be
            Schedule for the applicable location.                     binding. Each party will:
       c. Non-Reporting Premium Basis                                 a. Pay its chosen appraiser; and
            If, when "loss" occurs, the total value of                b. Bear the other expenses of the appraisal
            your covered "autos" exceeds the Limit of                     and umpire equally.
            Insurance shown in the Declarations, we                   If we submit to an appraisal, we will still retain
            will pay only a percentage of what we                     our right to deny the claim.
            would otherwise be obligated to pay. We
                                                                 2.   Duties In The Event Of Accident, Claim, Suit
            will determine this percentage by dividing
                                                                      Or Loss
            the limit by the total values you actually had
            when "loss" occurred.                                     We have no duty to provide coverage under
                                                                      this policy unless there has been full
D. Deductible
                                                                      compliance with the following duties:
   For each covered "auto", our obligation to pay for,
                                                                      a. In the event of "accident", claim, "suit" or
   repair, return or replace damaged or stolen
                                                                          "loss", you must give us or our authorized
   property will be reduced by the applicable
                                                                          representative prompt notice of the
   deductible shown in the Declarations provided that:
                                                                          accident or "loss". Include:
   1. "Auto" Dealers Only Special Deductible
                                                                          (1) How, when and where the "accident" or
       Provisions
                                                                               "loss" occurred;
       If your business is shown in the Declarations as
                                                                          (2) The "insured's" name and address; and
       an "auto" dealership:
                                                                          (3) To the extent possible, the names and
        a.   The Comprehensive or Specified Causes of
                                                                               addresses of any injured persons and
             Loss Coverage deductible applies only to
                                                                               witnesses.
             "loss" caused by:
                                                                      b. Additionally, you and any other involved
             (1) Theft or mischief or vandalism; or
                                                                          "insured" must:
             (2) All perils.
                                                                          (1) Assume no obligation, make no
        b. Regardless of the number of covered                                 payment or incur no expense without
             "autos" damaged or stolen, the per "loss"                         our consent, except at the "insured's"
             deductible for Comprehensive or Specified                         own cost.
             Causes of Loss Coverage shown in the
                                                                          (2) Immediately send us copies of any
             Declarations is the maximum deductible
                                                                               request, demand, order, notice,
             applicable for all "loss" in any one event
                                                                               summons or legal paper received
             caused by:
                                                                               concerning the claim or "suit".
             (1) Theft or mischief or vandalism; or
                                                                          (3) Cooperate with us in the investigation
             (2) All perils.                                                   or settlement of the claim or defense
   2. Non-Dealers          Only    Special     Deductible                      against the "suit".
        Provisions                                                        (4) Authorize us to obtain medical records
        If your business is shown in the Declarations as                       or other pertinent information.
        something other than an "auto" dealership, the                    (5) Submit to examination at our expense,
        Comprehensive Coverage deductible does not                             by physicians of our choice, as often
        apply to "loss" caused by fire or lightning.                           as we reasonably require.
SECTION V - GARAGE CONDITIONS                                         c. If there is "loss" to a covered "auto" or its
The following conditions apply in addition to the                         equipment you must also do the following:
Common Policy Conditions:                                                 (1) Promptly notify the police if the
A. Loss Conditions                                                             covered "auto" or any of its equipment
   1. Appraisal For Physical Damage Loss                                       is stolen.
        If you and we disagree on the amount of "loss",                   (2) Take all reasonable steps to protect the
        either may demand an appraisal of the "loss". In                       covered "auto" from further damage.
        this event, each party will select a competent                         Also keep a record of your expenses
        appraiser. The two appraisers will select a                            for consideration in the settlement of
        competent and impartial umpire.                                        the claim.

CA 00 05 10 01                           Copyright, ISO Properties, Inc., 2000                           Page 12 of 16
                             2:20-cv-02358-CSB-EIL # 1-1              Page 46 of 70




           (3) Permit us to inspect the covered "auto"               a. This Coverage Form;
                and records proving the "loss" before                b. The covered "auto";
                its repair or disposition.
                                                                     c. Your interest in the covered "auto"; or
           (4) Agree to examinations under oath at
                                                                     d. A claim under this Coverage Form.
                our request and give us a signed
                statement of your answers.                      3.   Liberalization
   3. Legal Action Against Us                                        If we revise this Coverage Form to provide
                                                                     more coverage without additional premium
      No one may bring a legal action against us
                                                                     charge, your policy will automatically provide
      under this Coverage Form until:
                                                                     the additional coverage as of the day the
      a. There has been full compliance with all the                 revision is effective in your state.
           terms of this Coverage Form; and
                                                                4.   No Benefit To Bailee –      - Physical Damage
      b. Under Liability Coverage, we agree in                       Coverages
           writing that the "insured" has an obligation
                                                                     We will not recognize any assignment or grant
           to pay or until the amount of that obligation
                                                                     any coverage for the benefit of any person or
           has finally been determined by judgment
                                                                     organization holding, storing or transporting
           after trial. No one has the right under this
           policy to bring us into an action to                      property for a fee regardless of any other
           determine the "insured's" liability.                      provision of this Coverage Form.
   4. Loss Payment - Physical Damage Coverages                  5.   Other Insurance
      At our option we may:                                          a. For any covered "auto" you own, this
                                                                          Coverage          Form   provides   primary
      a. Pay for, repair or replace damaged or                            insurance. For any covered "auto" you
           stolen property;                                               don't own, the insurance provided by this
      b. Return the stolen property, at our expense.                      Coverage Form is excess over any other
           We will pay for any damage that results to                     collectible insurance. However, while a
           the "auto" from the theft; or                                  covered "auto" which is a "trailer" is
      c. Take all or any part of the damaged or                           connected to another vehicle, the Liability
           stolen property at an agreed or appraised                      Coverage this Coverage Form provides for
           value.                                                         the "trailer" is:
      If we pay for the "loss", our payment will                          (1) Excess while it is connected to a motor
      include the applicable sales tax for the                                 vehicle you do not own.
      damaged or stolen property.                                         (2) Primary while it is connected to a
   5. Transfer Of Rights Of Recovery Against                                   covered "auto" you own.
      Others To Us                                                   b. For Hired Auto Physical Damage
      If any person or organization to or for whom                        Coverage, any covered "auto" you lease,
      we make payment under this Coverage Form                            hire, rent or borrow is deemed to be a
      has rights to recover damages from another,                         covered "auto" you own. However, any
      those rights are transferred to us. That person                     "auto" that is leased, hired, rented or
      or organization must do everything necessary                        borrowed with a driver is not a covered
      to secure our rights and must do nothing after                      "auto".
      "accident" or "loss" to impair them.                           c. Regardless of the provisions of Paragraph
B. General Conditions                                                     a. above, this Coverage Form's Liability
   1. Bankruptcy                                                          coverage is primary for any liability
                                                                          assumed under an "insured contract".
      Bankruptcy or insolvency of the "insured" or
      the "insured's" estate will not relieve us of any              d. When this Coverage Form and any other
      obligations under this Coverage Form.                               Coverage Form or policy covers on the
                                                                          same basis, either excess or primary, we
   2. Concealment, Misrepresentation Or Fraud                             will pay only our share. Our share is the
      This Coverage Form is void in any case of                           proportion that the Limit of Insurance of
      fraud by you at any time as it relates to this                      our Coverage Form bears to the total of
      Coverage Form. It is also void if you or any                        the limits of all the Coverage Forms and
      other "insured", at any time, intentionally                         policies covering on the same basis.
      conceal or misrepresent a material fact
      concerning:


CA 00 05 10 01                         Copyright, ISO Properties, Inc., 2000                          Page 13 of 16
                              2:20-cv-02358-CSB-EIL # 1-1                Page 47 of 70




   6.   Premium Audit                                                   The coverage territory is extended to anywhere
        a.   The estimated premium for this Coverage                    in the world if the "bodily injury" or "property
             Form is based on the exposures you told                    damage" is caused by one of your "products"
             us you would have when this policy began.                  which is sold for use in the United States of
             We will compute the final premium due                      America, its territories or possessions, Puerto
             when we determine your actual exposures.                   Rico or Canada. The original "suit" for damages
             The estimated total premium will be                        resulting from such "bodily injury" or "property
             credited against the final premium due and                 damage" must be brought in one of these
             the first Named Insured will be billed for the             places.
             balance, if any. The due date for the final           8.   Two Or More Coverage Forms Or Policies
             premium or retrospective premium is the                    Issued By Us
             date shown as the due date on the bill. If                 If this Coverage Form and any other Coverage
             the estimated total premium exceeds the                    Form or policy issued to you by us or any
             final premium due, the first Named Insured                 company affiliated with us apply to the same
             will get a refund.                                         "accident", the aggregate maximum Limit of
        b. If this policy is issued for more than one                   Insurance under all the Coverage Forms or
           year, the premium for this Coverage Form                     policies shall not exceed the highest applicable
           will be computed annually based on our                       Limit of Insurance under any one Coverage
           rates or premiums in effect at the                           Form or policy. This condition does not apply
           beginning of each year of the policy.                        to any Coverage Form or policy issued by us
   7.   Policy Period, Coverage Territory                               or an affiliated company specifically to apply as
                                                                        excess insurance over this Coverage Form.
        Under this Coverage Form, we cover:
                                                               SECTION VI - DEFINITIONS
        a.   "Bodily injury", "property damage" and
             "losses" occurring; and                           A. "Accident" includes continuous or repeated
                                                                  exposure to the same conditions resulting in
        b. "Covered pollution cost or expense" arising            "bodily injury" or "property damage".
           out of "accidents" occurring
                                                               B. "Auto" means a land motor vehicle, "trailer" or
        during the policy period shown in the                     semitrailer.
        Declarations and within the coverage territory.
                                                               C. "Bodily injury" means bodily injury, sickness or
        The coverage territory is:                                disease sustained by a person including death
        a.   The United States of America;                        resulting from any of these.
        b. The territories and possessions of the              D. "Covered pollution cost or expense" means any
           United States of America;                              cost or expense arising out of:
        c.   Puerto Rico;                                          1.   Any request, demand, order or statutory or
        d. Canada; and                                                  regulatory requirement; or
        e.   Anywhere in the world if:                             2.   Any claim or "suit" by or on behalf of a
                                                                        governmental authority demanding that the
             (1) A covered "auto" of the private
                                                                        "insured" or others test for, monitor, clean up,
                 passenger type is leased, hired, rented
                                                                        remove, contain, treat, detoxify or neutralize, or
                 or borrowed without a driver for a
                                                                        in any way respond to, or assess the effects of
                 period of 30 days or less; and
                                                                        "pollutants".
             (2) The "insured's" responsibility to pay
                                                                   "Covered pollution cost or expense" does not
                 damages is determined in a "suit" on
                                                                   include any cost or expense arising out of the
                 the merits, in the United States of
                                                                   actual, alleged or threatened discharge, dispersal,
                 America,     the    territories   and
                                                                   seepage, migration, release or escape of
                 possessions of the United States of
                                                                   "pollutants":
                 America, Puerto Rico, or Canada or in
                 a settlement we agree to.                              a.   That are, or that are contained in any
                                                                             property that is:
        We also cover "bodily injury", "property
        damage", "covered pollution cost or expense"                         (1) Being transported or towed by,
        and "losses" while a covered "auto" is being                             handled, or handled for movement
        transported between any of these places.                                 into, onto or from the covered "auto";
                                                                             (2) Otherwise in the course of transit by or
                                                                                 on behalf of the "insured";
CA 00 05 10 01                            Copyright, ISO Properties, Inc., 2000                           Page 14 of 16
                              2:20-cv-02358-CSB-EIL # 1-1                 Page 48 of 70




             (3) Being stored, disposed of, treated or        I. "Insured" means any person or organization
                  processed in or upon the covered                 qualifying as an insured in the Who Is an Insured
                  "auto"; or                                       provision of the applicable coverage. Except with
        b. Before the "pollutants" or any property in              respect to the Limit of Insurance, the coverage
             which the "pollutants" are contained are              afforded applies separately to each insured who is
             moved from the place where they are                   seeking coverage or against whom a claim or "suit"
             accepted by the "insured" for movement                is brought.
             into or onto the covered "auto"; or              J. "Insured contract" means:
        c. After the "pollutants" or any property in               1. A lease of premises;
             which the "pollutants" are contained are              2. A sidetrack agreement;
             moved from the covered "auto" to the place            3. Any easement or license agreement, except in
             where they are finally delivered, disposed                 connection with construction or demolition
             of or abandoned by the "insured".                          operations on or within 50 feet of a railroad;
        Paragraph a. above does not apply to fuels,                4. An obligation, as required by ordinance, to
        lubricants, fluids, exhaust gases or other similar              indemnify a municipality, except in connection
        "pollutants" that are needed for or result from                 with work for a municipality;
        the normal electrical, hydraulic or mechanical
        functioning of the covered "auto" or its parts, if         5. That part of any other contract or agreement
        the "pollutants" escape, seep, migrate, or are                  pertaining to your garage business (including
        discharged, dispersed or released directly from                 an indemnification of a municipality in
        an "auto" part designed by its manufacturer to                  connection with work performed for a
        hold, store, receive or dispose of such                         municipality) under which you assume the tort
        "pollutants".                                                   liability of another to pay for "bodily injury" or
                                                                        "property damage" to a third party or
        Paragraphs b. and c. above do not apply to
                                                                        organization. Tort liability means a liability that
        "accidents" that occur away from premises
                                                                        would be imposed by law in the absence of any
        owned by or rented to an "insured" with respect
                                                                        contract or agreement;
        to "pollutants" not in or upon a covered "auto" if:
                                                                   6. An elevator maintenance agreement;
             (1) The "pollutants" or any property in
                  which the "pollutants" are contained             7. That part of any contract or agreement entered
                  are upset, overturned or damaged as a                 into, as part of your garage business, pertaining
                  result of the maintenance or use of a                 to the rental or lease, by you or any of your
                  covered "auto"; and                                   "employees", of any "auto". However, such
                                                                        contract or agreement shall not be considered
             (2) The discharge, dispersal, seepage,                     an "insured contract" to the extent that it
                  migration, release or escape of the                   obligates you or any of your "employees" to
                  "pollutants" is caused directly by such               pay "property damage" to any "auto" rented or
                  upset, overturn or damage.                            leased by you or any of your "employees".
E. "Customer's auto" means a customer's land motor                 An "insured contract" does not include that part of
   vehicle, "trailer" or semitrailer. It also includes any         any contract or agreement:
   "customer's auto" while left with you for service,
   repair, storage or safekeeping. Customers include               1. That indemnifies an architect, engineer or
   your "employees", and members of their                               surveyor for injury or damage arising out of:
   households who pay for services performed.                           a. Preparing, approving or failing to prepare
F. "Diminution in value" means the actual or perceived                       or approve maps, drawings, opinions,
   loss in market value or resale value which results                        reports, surveys, change orders, designs or
   from a direct and accidental "loss".                                      specifications; or
G. "Employee" includes a "leased worker". "Employee"                    b.   Giving directions or instructions, or failing
   does not include a "temporary worker".                                    to give them, if that is the primary cause of
                                                                             the injury or damage.
H. "Garage operations" means the ownership,
   maintenance or use of locations for garage                      2. That indemnifies any person or organization for
   business and that portion of the roads or other                      damage by fire to premises rented or loaned to
   accesses that adjoin these locations. "Garage                        you.
   operations" includes the ownership, maintenance                 3. That pertains to the loan, lease or rental of an
   or use of the "autos" indicated in Section I of this                 "auto", to you or any of your "employees" if the
   Coverage Form as covered "autos". "Garage                            "auto" is loaned, leased or rented with a driver.
   operations" also include all operations necessary or
   incidental to a garage business.
CA 00 05 10 01                             Copyright, ISO Properties, Inc., 2000                             Page 15 of 16
                               2:20-cv-02358-CSB-EIL # 1-1                Page 49 of 70




     4.   That holds a person or organization engaged           O. "Property damage" means damage to or loss of use
          in the business of transporting property by              of tangible property.
          "auto" for hire harmless for your use of a            P. "Suit" means a civil proceeding in which:
          covered "auto" over a route or territory that
          person or organization is authorized to serve             1.   Damages because of          "bodily   injury"   or
          by public authority.                                           "property damage"; or

     5.   That indemnifies a railroad for "bodily injury" or        2.   A "covered pollution cost or expense",
          "property damage" arising out of construction             to which this insurance applies, are claimed.
          or demolition operations, within 50 feet of any
                                                                    "Suit" includes:
          railroad property and affecting any railroad
          bridge or trestle, tracks, roadbeds, tunnel,                   a.   An arbitration proceeding in which such
          underpass or crossing.                                              damages or "covered pollution costs or
                                                                              expenses" are claimed and to which the
K. "Leased worker" means a person leased to you by
                                                                              "insured" must submit or does submit with
   a labor leasing firm under an agreement between
                                                                              our consent; or
   you and the labor leasing firm, to perform duties
   related to the conduct of your business. "Leased                      b. Any other alternative dispute resolution
   worker" does not include a "temporary worker".                           proceeding in which such damages or
                                                                            "covered pollution costs or expenses" are
L.   "Loss" means direct and accidental loss or
                                                                            claimed and to which the insured submits
     damage. But for Garagekeepers Coverage only,
                                                                            with our consent.
     "loss" also includes any resulting loss of use.
                                                                Q. "Temporary worker" means a person who is
M. "Pollutants" means any solid, liquid, gaseous or
                                                                   furnished to you to substitute for a permanent
   thermal irritant or contaminant, including smoke,
                                                                   "employee" on leave or to meet seasonal or
   vapor, soot, fumes, acids, alkalis, chemicals and
                                                                   short-term workload conditions.
   waste. Waste includes materials to be recycled,
   reconditioned or reclaimed.                                  R. "Trailer" includes semitrailer.
N. "Products" includes:                                         S. "Work you performed" includes:
     a.   The goods or products you made or sold in a               a.   Work that someone performed on your behalf;
          garage business; and                                           and
     b. The providing of or failure to provide warnings             b. The providing of or failure to provide warnings
        or instructions.                                               or instructions.




CA 00 05 10 01                             Copyright, ISO Properties, Inc., 2000                          Page 16 of 16
                              2:20-cv-02358-CSB-EIL # 1-1               Page 50 of 70



                                                                                                COMMERCIAL AUTO
                                                                                                    CA 01 04 03 06

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              ILLINO IS CHANG ES - G ARAG E CO V ERAG E FO RM

For a covered "auto" licensed or principally garaged in, or "garage operations" conducted in, Illinois, this
endorsement modifies insurance provided under the following:
    GARAGE COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless modified
by the endorsement.
A. Changes In Liability Coverage                              B. Changes In Conditions
    Paragraph a. of the Who Is An Insured Provision in            The following is added to the Other Insurance
    Section II - Liability Coverage is replaced by the            Condition:
    following:                                                    1.   Liability Coverage provided by this Coverage
        a.   The following are "insureds" for covered                  Form for any "auto" you do not own is primary
             "autos":                                                  if:
             (1) You for any covered "auto".                           a.   The "auto" is owned or held for sale or
             (2) Your customers.                                            lease by a new or used vehicle dealership;

             (3) Anyone else while using with your                     b. The "auto" is operated by an "insured" with
                 permission a covered "auto" you own,                     the permission of the dealership described
                 hire or borrow except:                                   in Paragraph 1.a. while your "auto" is being
                                                                          repaired or evaluated; and
                 (a) The owner or anyone else from
                     whom you hire or borrow a                         c.   The Limit of Insurance for Liability
                     covered "auto". This exception                         Coverage under this policy is at least:
                     does not apply if the covered                          (1) $100,000 for "bodily injury" to any one
                     "auto" is a "trailer" connected to a                       person caused by any one "accident";
                     covered "auto" you own.                                (2) $300,000 for "bodily injury" to two or
                 (b) Your "employee" if the covered                             more persons caused by any one
                     "auto" is owned by that "employee"                         "accident"; and
                     or a member of his or her                              (3) $50,000 for "property damage" caused
                     household.                                                 by any one "accident".
                 (c) A partner (if you are a                      2.   If you are a new or used vehicle dealership,
                     partnership), or a member (if you                 Liability Coverage provided by this Coverage
                     are a limited liability company), for             Form for any "auto" you own or hold for sale or
                     a covered "auto" owned by him or                  lease, which is operated by an "insured" with
                     her or a member of his or her                     your permission while such "insured's" auto is
                     household.                                        being repaired or evaluated is excess over any
             (4) Anyone liable for the conduct of an                   other collectible insurance if such "insured" has
                 "insured" described above but only to                 liability insurance providing limits of at least:
                 the extent of that liability.                         a.   $100,000 for "bodily injury" to any one
             (5) Your "employee" while using a covered                      person caused by any one "accident";
                 "auto" you do not own, hire, or borrow                b. $300,000 for "bodily injury" to two or more
                 in your business or personal affairs.                    persons caused by any one "accident";
                                                                          and
                                                                       c.   $50,000 for "property damage" caused by
                                                                            any one "accident".

CA 01 04 03 06                           Copyright, ISO Properties, Inc., 2005                             Page 1 of 1
                             2:20-cv-02358-CSB-EIL # 1-1              Page 51 of 70


                                                                                            COMMERCIAL AUTO
                                                                                                CA 01 20 06 03

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       ILLINOIS CHANGES
For a covered "auto" licensed or principally garaged in, or "garage operations" conducted in, Illinois, this endorse-
ment modifies insurance provided under the following:

   BUSINESS AUTO COVERAGE FORM
   BUSINESS AUTO PHYSICAL DAMAGE COVERAGE FORM
   GARAGE COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM
   TRUCKERS COVERAGE FORM


With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless modi-
fied by the endorsement.

A. Changes In Liability Coverage                                2. The deductions are for prior wear and tear,
   1. Paragraph 1.b.(3) of the Who Is An Insured                   missing parts and rust damage that is reflec-
      provision in the Business Auto, Motor Carrier                tive of the general overall condition of the ve-
      and Truckers Coverage Forms and Para-                        hicle considering its age. In this event, deduc-
      graph 3.a.(2)(c) of the Who Is An Insured                    tions may not exceed $500.
      provision in the Garage Coverage Form do not          C. Changes In Conditions
      apply.                                                    The Other Insurance Condition in the Business
   2. Our Limit Of Insurance applies except that we             Auto Coverage Form, and the Other Insurance -
      will apply the limit shown in the Declarations to         Primary And Excess Insurance Provisions in the
      first provide the separate limits required by the         Truckers and Motor Carriers Coverage Forms, is
      Illinois Safety Responsibility Law as follows:            changed by the addition of the following:
       a. $20,000 for "bodily injury" to any one per-           Liability Coverage provided by this Coverage
          son caused by any one "accident",                     Form for any "auto" you do not own is primary if:
       b. $40,000 for "bodily injury" to two or more            1. The "auto" is owned or held for sale or lease by
          persons caused by any one "accident", and                a new or used vehicle dealership;
       c. $15,000 for "property damage" caused by               2. The "auto" is operated by an "insured" with the
          any one "accident".                                      permission of the dealership described in
      This provision will not change our total Limit Of            Paragraph 1. while your "auto" is being re-
      Insurance.                                                   paired or evaluated; and

B. Changes In Physical Damage Coverage                          3. The Limit of Insurance for Liability Coverage
                                                                   under this policy is at least:
   The Limit Of Insurance provision with respect to
   repair or replacement resulting in better than like             a. $100,000 for "bodily injury" to any one per-
   kind or quality is replaced by the following, and                  son caused by any one "accident",
   supersedes any provision to the contrary:                       b. $300,000 for "bodily injury" to two or more
   We may deduct for betterment if:                                   persons caused by any one "accident", and

   1. The deductions reflect a measurable de-                      c. $50,000 for "property damage" caused by
      crease in market value attributable to the                      any one "accident".
      poorer condition of, or prior damage to, the
      vehicle.




CA 01 20 06 03                             ©ISO Properties, Inc., 2002                                 Page 1 of 1
                              2:20-cv-02358-CSB-EIL # 1-1              Page 52 of 70



                                                                                               COMMERCIAL AUTO
                                                                                                   CA 02 70 08 94

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                ILLINO IS CHANG ES -
                          CANCELLATIO N AND NO NRENE W AL

This endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
    BUSINESS AUTO PHYSICAL DAMAGE COVERAGE FORM
    GARAGE COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM
    TRUCKERS COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless modified
by the endorsement.

A. The CANCELLATION COMMON POLICY Condition                      c.   If we cancel for nonpayment of premium, we
   is replaced by the following:                                      will mail you at least 10 days written notice.
    CANCELLATION                                                 d. If this policy is cancelled for other than
    a.   The first Named Insured shown in the                       nonpayment of premium and the policy is in
         Declarations may cancel this policy by mailing             effect:
         us advance written notice of cancellation.                   (1) 60 days or less, we will mail you at least 30
    b. When this policy is in effect 61 days or more or                   days written notice.
       is a renewal or continuation policy, we may                    (2) 61 days or more, we will mail you at least
       cancel only for one or more of the following                       60 days written notice.
       reasons by mailing you written notice of                  e.   If this policy is cancelled, we will send you any
       cancellation   stating     the    reasons    for               premium refund due. If we cancel, the refund
       cancellation.                                                  will be pro rata. If you cancel, the refund may
         (1) Nonpayment of premium.                                   be less than pro rata. The cancellation will be
         (2) The policy was obtained through a material               effective even if we have not made or offered a
             misrepresentation.                                       refund.

         (3) Any "insured" has violated any of the terms         f.   The effective date of cancellation stated in the
             and conditions of the policy.                            notice shall become the end of the policy
                                                                      period.
         (4) The   risk   originally    accepted      has
             measurably increased.                               g. Our notice of cancellation will state the reason
                                                                    for cancellation.
         (5) Certification to the Director of Insurance of
             the loss of reinsurance by the insurer              h. A copy of the notice will also be sent to your
             which provided coverage to us for all or a             agent or broker and the loss payee.
             substantial part of the underlying risk
             insured.
         (6) A determination by the Director of
             Insurance that the continuation of the
             policy could place us in violation of the
             Illinois insurance laws.




CA 02 70 08 94                     Copyright, Insurance Services Office, Inc., 1994                       Page 1 of 2
                            2:20-cv-02358-CSB-EIL # 1-1              Page 53 of 70




B. The following is added and supersedes any                   If we fail to mail proper written notice of nonrenewal
   provision to the contrary:                                  and you obtain other insurance, this policy will end
   NONRENEWAL                                                  on the effective date of that insurance.

   If we decide not to renew or continue this policy,      C. MAILING OF NOTICES
   we will mail you, your agent or broker and the loss         We will mail cancellation and nonrenewal notices to
   payee written notice, stating the reason for                the last addresses known to us. Proof of mailing
   nonrenewal, at least 60 days before the end of the          will be sufficient proof of notice.
   policy period. If we offer to renew or continue and
   you do not accept, this policy will terminate at the
   end of the current policy period. Failure to pay the
   required renewal or continuation premium when
   due shall mean that you have not accepted our
   offer.




CA 02 70 08 94                   Copyright, Insurance Services Office, Inc., 1994                       Page 2 of 2
                             2:20-cv-02358-CSB-EIL # 1-1               Page 54 of 70



POLICY NUMBER: CG00129405                                                                       COMMERCIAL AUTO
                                                                                                    CA 03 02 03 10

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          DE DUCTIBLE LIABILITY CO V ERAG E

This endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM
    TRUCKERS COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless modified
by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date is indicated
below.
Named Insured: TONY REED
               DBA SBM AUTO
Endorsement Effective Date: 01/ 27/ 2020

                                                    SCHEDULE
Liability Coverage is subject to one of the following two deductibles shown below:

Liability Deductible:                                     $                 Per "Accident"

                                                          OR

"Property Damage" Only Liability Deductible:              $        250      Per "Accident"

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


Liability Coverage is changed as follows:                      B. Property Damage        Only    Liability    Coverage
A. Liability Coverage Deductible                                  Deductible

    If a Liability Deductible, and not a "Property                If a "Property Damage" Only Liability Deductible,
    Damage" Only Liability Deductible, is shown in the            and not a Liability Deductible, is shown in the
    Schedule, the damages resulting from any one                  Schedule, the damages resulting from any one
    "accident" that are otherwise payable under                   "accident" that are otherwise payable under
    Liability Coverage will be reduced by the Liability           Liability Coverage for "property damage" will be
    Deductible shown in the Schedule prior to the                 reduced by the "Property Damage" Only Liability
    application of the Limit of Insurance provision.              Deductible shown in the Schedule prior to the
                                                                  application of the Limit of Insurance provision.
                                                               C. Our Right To Reimbursement
                                                                  To settle any claim or "suit" we will pay all or any
                                                                  part of any deductible shown in the Schedule. You
                                                                  must reimburse us for the deductible or the part of
                                                                  the deductible we paid.




CA 03 02 03 10                    Copyright, Insurance Services Office, Inc., 2009                           Page 1 of 1
                              2:20-cv-02358-CSB-EIL # 1-1               Page 55 of 70



POLICY NUMBER: CG00129405                                                                      COMMERCIAL AUTO
                                                                                                   CA 21 30 11 08

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 ILLINO IS UNINS URE D M O TO RISTS CO VERAG E

For a covered "auto" licensed or principally garaged in, or "garage operations" conducted in Illinois, this
endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM
    TRUCKERS COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless modified
by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date is indicated
below.

 Named Insured: TONY REED
                DBA SBM AUTO
 Endorsement Effective Date: 01/ 27/ 2020

                                                      SCHEDULE

Limit Of Insurance: $       100,000                          Each "Accident"
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Coverage                                                           b. Anyone else "occupying" a covered "auto"
                                                                         or a temporary substitute for a covered
    1.   We will pay all sums the "insured" is legally
                                                                         "auto". The covered "auto" must be out of
         entitled to recover as compensatory damages                     service because of its breakdown, repair,
         from the owner or driver of an "uninsured                       servicing, "loss" or destruction.
         motor vehicle". The damages must result from
                                                                      c.   Anyone else "occupying" an "auto" you do
         "bodily injury" sustained by the "insured"
                                                                           not own who is an "insured" for Liability
         caused by an "accident". The owner's or
                                                                           under the Coverage Form, but only at
         driver's liability for these damages must result
                                                                           times when that person is an "insured" for
         from the ownership, maintenance or use of the
                                                                           Liability under the Coverage Form.
         "uninsured motor vehicle".
                                                                      d. Anyone for damages he or she is entitled
    2.   Any judgment for damages arising out of a
                                                                         to recover because of "bodily injury"
         "suit" brought without our written consent is not
                                                                         sustained by another "insured".
         binding on us.
B. Who Is An Insured
    If the Named Insured is designated in the
    Declarations as:
    1.   An individual, then the following are "insureds":
         a.   The Named Insured and any "family
              members".




CA 21 30 11 08                      Copyright, Insurance Services Office, Inc., 2008                     Page 1 of 4
                             2:20-cv-02358-CSB-EIL # 1-1               Page 56 of 70




   2.   A partnership, limited liability company,                6.   "Bodily injury" arising directly or indirectly out
        corporation or any other form of organization,                of:
        then the following are "insureds":                            a.   War, including undeclared or civil war;
        a.   Anyone "occupying" a covered "auto" or a                 b. Warlike action by a military force, including
             temporary substitute for a covered "auto".                  action in hindering or defending against an
             The covered "auto" must be out of service                   actual or expected attack, by any
             because of its breakdown, repair,                           government, sovereign or other authority
             servicing, "loss" or destruction.                           using military personnel or other agents; or
        b. Anyone else "occupying" an "auto" you do                   c.   Insurrection, rebellion, revolution, usurped
           not own who is an "insured" for Liability                       power, or action taken by governmental
           under the Coverage Form, but only at                            authority in hindering or defending against
           times when that person is an "insured" for                      any of these.
           Liability under the Coverage Form.
                                                             D. Limit Of Insurance
        c.   Anyone for damages he or she is entitled
             to recover because of "bodily injury"               1.   Regardless of the number of covered "autos",
             sustained by another "insured".                          "insureds", premiums paid, claims made or
                                                                      vehicles involved in the "accident", the most we
C. Exclusions                                                         will pay for all damages resulting from any one
   This insurance does not apply to any of the                        "accident" is the Limit of Insurance for
   following:                                                         Uninsured Motorists Insurance shown in the
   1.   Any claim settled without our consent.                        Schedule or Declarations.

   2.   The direct or indirect benefit of any insurer or              We will apply the limit shown in the
        self-insurer under any workers' compensation,                 Declarations to first provide the separate limits
        disability benefits or similar law.                           required by the Illinois Safety Responsibility
                                                                      Law as follows:
   3.   "Bodily injury" sustained by:
                                                                      a.   $20,000 for "bodily injury" to any one
        a.   An individual Named Insured while                             person caused by any one "accident"; and
             "occupying" or when struck by any vehicle
             owned by that Named Insured that is not a                b. $40,000 for "bodily injury" to two or more
             covered "auto" for Uninsured Motorists                      persons caused by any one "accident".
             Coverage under this Coverage Form;                       This provision will not change our total limit of
        b. Any "family member" while "occupying" or                   liability.
           when struck by any vehicle owned by that              2.   No one will be entitled to receive duplicate
           "family member" that is not a covered                      payments for the same elements of "loss"
           "auto" for Uninsured Motorists Coverage                    under this Coverage Form and any Liability
           under this Coverage Form; or                               Coverage Form, Medical Payments Coverage
        c.   Any "family member" while "occupying" or                 Endorsement or Underinsured Motorists
             when struck by any vehicle owned by the                  Coverage Endorsement attached to this
             Named Insured that is insured for                        Coverage Part.
             Uninsured Motorists Coverage on a                        We will not make a duplicate payment under
             primary basis under any other Coverage                   this Coverage for any element of "loss" for
             Form or policy.                                          which payment has been made by or for
   4.   Anyone using a vehicle without a reasonable                   anyone who is legally responsible.
        belief that the person is entitled to do so.                  We will not pay for any element of "loss" if a
   5.   Punitive or exemplary damages.                                person is entitled to receive payment for the
                                                                      same element of "loss" under any workers'
                                                                      compensation, disability benefits or similar law.




CA 21 30 11 08                     Copyright, Insurance Services Office, Inc., 2008                        Page 2 of 4
                              2:20-cv-02358-CSB-EIL # 1-1               Page 57 of 70




E. Changes In Conditions                                          3.   Legal Action Against Us is replaced by the
   The Conditions are changed for Uninsured                            following:
   Motorists Insurance Coverage as follows:                            a.   No one may bring a legal action against us
   1.   Other Insurance in the Business Auto and                            under this Coverage Form until there has
        Garage Coverage Forms and Other Insurance                           been full compliance with all the terms of
        - Primary And Excess Insurance Provisions in                        this Coverage Form.
        the Truckers and Motor Carrier Coverage                        b. Any legal action against us must be
        Forms are replaced by the following:                              brought within two years after the date of
        If there is other applicable insurance available                  the "accident". However, this Paragraph
        under one or more policies or provisions of                       3.b. does not apply to an "insured" if, within
        coverage:                                                         two years after the date of the "accident",
                                                                          arbitration proceedings have commenced
        a.   The maximum recovery under all coverage                      in accordance with the provisions of this
             forms or policies combined may equal but                     Coverage Form.
             not exceed the highest applicable limit for
             any one vehicle under any coverage form              4.   Transfer Of Rights Of Recovery Against
             or policy providing coverage on either a                  Others To Us does not apply.
             primary or excess basis.                             5.   The following Conditions are added:
        b. Any insurance we provide with respect to a                  REIMBURSEMENT AND TRUST
           vehicle the Named Insured does not own                      If we make any payment and the "insured"
           shall be excess over any other collectible                  recovers from another party, the "insured" shall
           uninsured motorists insurance providing                     hold the proceeds in trust for us and pay us
           coverage on a primary basis.                                back the amount we have paid.
        c.   If the coverage under this Coverage Form                  ARBITRATION
             is provided:
                                                                       a.   If we and an "insured" disagree whether the
             (1) On a primary basis, we will pay only                       "insured" is legally entitled to recover
                 our share of the loss that must be paid                    damages from the owner or driver of an
                 under insurance providing coverage                         "uninsured motor vehicle" or do not agree
                 on a primary basis. Our share is the                       as to the amount of damages, then the
                 proportion that our limit of liability                     disagreement will be arbitrated. If the
                 bears to the total of all applicable limits                "insured" requests, we and the "insured"
                 of liability for coverage on a primary                     will each select an arbitrator. The two
                 basis.                                                     arbitrators will select a third. If the
             (2) On an excess basis, we will pay only                       arbitrators are not selected within 45 days
                 our share of the loss that must be paid                    of the "insured's" request, either party may
                 under insurance providing coverage                         request that arbitration be submitted to the
                 on an excess basis. Our share is the                       American Arbitration Association. We will
                 proportion that our limit of liability                     bear all the expenses of the arbitration
                 bears to the total of all applicable limits                except when the "insured's" recovery
                 of liability for coverage on an excess                     exceeds the minimum limit specified in the
                 basis.                                                     Illinois Safety Responsibility Law.
   2.   Duties In The Event Of Accident, Claim, Suit                        If this occurs, the "insured" will be
        Or Loss is changed by adding the following:                         responsible for payment of his or her
        a.   Promptly notify the police if a hit-and-run                    expenses and an equal share of the
             driver is involved; and                                        expenses of the third arbitrator up to the
                                                                            amount by which the "insured's" recovery
        b. Promptly send us copies of the legal                             exceeds the statutory minimum.
           papers if a "suit" is brought.
                                                                       b. Unless both parties agree otherwise,
                                                                          arbitration will take place in the county in
                                                                          which the "insured" lives.




CA 21 30 11 08                      Copyright, Insurance Services Office, Inc., 2008                       Page 3 of 4
                               2:20-cv-02358-CSB-EIL # 1-1              Page 58 of 70




        c.   If arbitration is submitted to the American          2.   "Occupying" means in, upon, getting in, on, out
             Arbitration Association, then the American                or off.
             Arbitration Association rules shall apply to         3.   "Uninsured motor vehicle" means a land motor
             all matters except medical opinions. As to                vehicle or "trailer":
             medical opinions, if the amount of
             damages being sought:                                     a.   For which no liability bond or policy at the
                                                                            time of an "accident" provides at least the
             (1) Is equal to or less than the minimum                       amounts required by the applicable law
                 limit for bodily injury liability specified                where a covered "auto" is principally
                 by the Illinois Safety Responsibility                      garaged; or
                 Law, then the American Arbitration
                 Association rules shall apply.                        b. For which an insuring or bonding company
                                                                          denies coverage or is or becomes
             (2) Exceeds the minimum limit for bodily                     insolvent; or
                 injury liability specified by the Illinois
                 Safety Responsibility Law, then rules of              c.   That is a hit-and-run vehicle and neither the
                 evidence that apply in the circuit court                   driver nor owner can be identified. The
                 for placing medical opinions into                          vehicle must hit, or cause an object to hit,
                 evidence shall apply.                                      an "insured", a covered "auto" or a vehicle
                                                                            an "insured" is "occupying". If there is no
                 In all other arbitration proceedings,                      physical contact with the hit-and-run
                 local rules of law as to arbitration                       vehicle, the facts of the "accident" must be
                 procedure and evidence will apply.                         proved.
        d. If the arbitration involves three arbitrators,              However, "uninsured motor vehicle" does not
           a decision agreed to by two of the                          include any vehicle:
           arbitrators will be binding for the amount of
           damages not exceeding the lesser of                         a.   Owned or operated by a self-insurer under
           either:                                                          any applicable motor vehicle law, except a
                                                                            self-insurer who is or becomes insolvent
             (1) $50,000 for "bodily injury" to any one                     and cannot provide the amounts required
                 person/ $100,000 for "bodily injury" to                    by that motor vehicle law;
                 two or more persons caused by any
                 one "accident"; or                                    b. Owned by a governmental unit or agency;
                                                                          or
             (2) The Limit Of Uninsured Motorists
                 Insurance shown in the Schedule or                    c.   Designed for use mainly off public roads
                 Declarations.                                              while not on public roads.

F. Additional Definitions
   As used in this endorsement:
   1.   "Family member" means a person related to an
        individual Named Insured by blood, marriage
        or adoption who is a resident of such Named
        Insured's household, including a ward or foster
        child.




CA 21 30 11 08                      Copyright, Insurance Services Office, Inc., 2008                        Page 4 of 4
                               2:20-cv-02358-CSB-EIL # 1-1              Page 59 of 70



POLICY NUMBER: CG00129405                                                                        COMMERCIAL AUTO
                                                                                                     CA 21 38 11 08

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              ILLINO IS UNDERINS URE D M O TO RISTS CO VERAG E

For a covered "auto" licensed or principally garaged in, or "garage operations" conducted in Illinois, this
endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM
    TRUCKERS COVERAGE FORM
This endorsement changes the policy effective on the inception date of the policy unless another date is indicated
below.

Named Insured: TONY REED
               DBA SBM AUTO
Endorsement Effective Date: 01/ 27/ 2020


                                                       SCHEDULE

Limit Of Insurance:      $    100,000                          Each "Accident"
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


With respect to coverage provided by this                         3.   Any judgment for damages arising out of a
endorsement, the provisions of the Coverage Form                       "suit" brought without written notice to us is not
apply unless modified by the endorsement.                              binding on us.
A. Coverage                                                   B. Who Is An Insured
    1.   We will pay all sums the "insured" is legally            If the Named Insured is designated in the
         entitled to recover as compensatory damages              Declarations as:
         from the owner or driver of an "underinsured             1.   An individual, then the following are "insureds":
         motor vehicle". The damages must result from
         "bodily injury" sustained by the "insured"                    a.   The Named Insured and any "family
         caused by an "accident". The owner's or                            members".
         driver's liability for these damages must result              b. Anyone else "occupying" a covered "auto"
         from the ownership, maintenance or use of the                    or a temporary substitute for a covered
         "underinsured motor vehicle".                                    "auto". The covered "auto" must be out of
    2.   We will pay only after all liability bonds or                    service because of its breakdown, repair,
         policies have been exhausted by payment of                       servicing, "loss" or destruction.
         judgments or settlements, unless:                             c.   Anyone else "occupying" an "auto" you do
         a.   We have been given prompt written notice                      not own who is an "insured" for Liability
              of a "tentative settlement" and decide to                     under the Coverage Form, but only at
              advance payment to the "insured" in an                        times when that person is an "insured" for
              amount equal to that "tentative settlement"                   Liability under the Coverage Form.
              within 30 days after receipt of notification;            d. Anyone for damages he or she is entitled
              or                                                          to recover because of "bodily injury"
         b. We and an "insured" have reached a                            sustained by another "insured".
            "settlement agreement".



CA 21 38 11 08                      Copyright, Insurance Services Office, Inc., 2008                        Page 1 of 4
                             2:20-cv-02358-CSB-EIL # 1-1                   Page 60 of 70



    2.   A partnership, limited liability company,                    c.  Insurrection, rebellion, revolution, usurped
         corporation or any other form of organization,                   power, or action taken by governmental
         then the following are "insureds":                               authority in hindering or defending against
        a. Anyone "occupying" a covered "auto" or a                       any of these.
            temporary substitute for a covered "auto". D. Limit Of Insurance
            The covered "auto" must be out of service           1. Regardless of the number of covered "autos",
            because of its breakdown, repair, servicing,             "insureds", premiums paid, claims made or
            "loss" or destruction.                                   vehicles involved in the "accident", the most we
        b. Anyone else "occupying" an "auto" you do                  will pay for all damages resulting from any one
            not own who is an "insured" for Liability                "accident" is the Limit of Insurance for
            under the Coverage Form, but only at times               Underinsured Motorists Coverage shown in this
            when that person is an "insured" for Liability           endorsement.
            under the Coverage Form.                            2. Except in the event of a "settlement agreement",
        c. Anyone for damages he or she is entitled to               the Limit of Insurance for this coverage shall be
            recover because of "bodily injury" sustained             reduced by all sums paid or payable:
            by another "insured".                                    a. By or for anyone who is legally responsible,
C. Exclusions                                                             including all sums paid under this Coverage
                                                                          Form's Liability Coverage.
   This insurance does not apply to any of the
   following:                                                        b. Under        any    workers'     compensation,
                                                                          disability benefits or similar law. However,
   1. The direct or indirect benefit of any insurer
                                                                          the Limit of Insurance for this coverage shall
        under any workers' compensation, disability
                                                                          not be reduced by any sums paid or
        benefits or similar law.
                                                                          payable under Social Security disability
   2. "Bodily injury" sustained by:                                       benefits.
        a. An individual Named Insured while                         c. Under any automobile medical payments
            "occupying" or when struck by any vehicle                     coverage.
            owned by that Named Insured that is not a           3. In the event of a "settlement agreement", the
            covered "auto" for Underinsured Motorists                maximum Limit of Insurance for this coverage
            Coverage under this Coverage Form;                       shall be the amount by which the limit of
        b. Any "family member" while "occupying" or                  insurance for this coverage exceeds the limits of
            when struck by any vehicle owned by that                 bodily injury liability bonds or policies
            "family member" that is not a covered "auto"             applicable to the owner or operator of the
            for Underinsured Motorists Coverage under                "underinsured motor vehicle".
            this Coverage Form; or                              4. No one will be entitled to receive duplicate
        c. Any "family member" while "occupying" or                  payments for the same elements of "loss" under
            when struck by any vehicle owned by the                  this Coverage Form and any Liability Coverage
            Named Insured that is insured for                        Form.
            Underinsured Motorists Coverage on a E. Changes In Conditions
            primary basis under any other Coverage              The Conditions are changed for Underinsured
            Form or policy.                                     Motorists Coverage as follows:
   3. Anyone using a vehicle without a reasonable               1. Other Insurance in the Business Auto and
        belief that the person is entitled to do so.                 Garage Coverage Forms and Other Insurance -
   4. Punitive or exemplary damages.                                 Primary And Excess Insurance Provisions in
   5. "Bodily injury" arising directly or indirectly out             the Truckers and Motor Carrier Coverage
        of:                                                          Forms are replaced by the following:
        a. War, including undeclared or civil war;                   If there is other applicable insurance available
                                                                     under one or more policies or provisions of
        b. Warlike action by a military force, including             coverage:
            action in hindering or defending against an
                                                                     a. The maximum recovery under all coverage
            actual or expected attack, by any
                                                                          forms or policies combined may equal but
            government, sovereign or other authority
                                                                          not exceed the highest applicable limit for
            using military personnel or other agents; or
                                                                          any one vehicle under any coverage form
                                                                          or policy providing coverage on either a
                                                                          primary or excess basis.
CA 21 38 11 08                      Copyright, Insurance Services Office, Inc., 2008                        Page 2 of 4
                              2:20-cv-02358-CSB-EIL # 1-1               Page 61 of 70




        b. Any insurance we provide with respect to a                  b. Any legal action against us under this
           vehicle the Named Insured does not own                         Coverage Form must be brought within
           shall be excess over any other collectible                     two years after the date of the "accident".
           underinsured     motorists      insurance                      However, this Paragraph 3.b. does not
           providing coverage on a primary basis.                         apply if, within two years after the date of
        c.   If the coverage under this Coverage Form                     the "accident":
             is provided:                                                   (1) Arbitration      proceedings      have
             (1) On a primary basis, we will pay only                           commenced in accordance with the
                 our share of the loss that must be paid                        provisions of this Coverage Form; or
                 under insurance providing coverage                         (2) The "insured" has filed an action for
                 on a primary basis. Our share is the                           "bodily injury" against the owner or
                 proportion that our limit of liability                         operator of an "underinsured motor
                 bears to the total of all applicable limits                    vehicle", and such action is:
                 of liability for coverage on a primary                         (a) Filed in a court of competent
                 basis.                                                             jurisdiction; and
             (2) On an excess basis, we will pay only                           (b) Not barred by the applicable state
                 our share of the loss that must be paid                            statute of limitations.
                 under insurance providing coverage
                 on an excess basis. Our share is the                  In the event that the two-year time limitation
                 proportion that our limit of liability                identified in this condition does not apply, the
                 bears to the total of all applicable limits           applicable state statute of limitations will
                 of liability for coverage on an excess                govern legal action against us under this
                 basis.                                                Coverage Form.

   2.   Duties In The Event Of Accident, Claim, Suit              4.   The following is added to Transfer Of Rights
        Or Loss is changed by adding the following:                    Of Recovery Against Others To Us:

        a.   Give us written notice of a "tentative                    Transfer Of Rights Of Recovery Against
             settlement" and allow us to advance                       Others To Us does not apply to damages
             payment in an amount equal to that                        caused by an "accident" with an "underinsured
             settlement within 30 days after receipt of                motor vehicle" if we:
             notification to preserve our rights against               a.   Have been given written notice of a
             the owner or operator of the "underinsured                     "tentative settlement" between an "insured"
             motor vehicle".                                                and the insurer of an "underinsured motor
        b. File "suit" against the owner or operator of                     vehicle"; and
           the "underinsured motor vehicle" prior to                   b. Fail to advance payment to the "insured" in
           the     conclusion     of   a    "settlement                   an amount equal to the "tentative
           agreement". Such "suit" cannot be                              settlement" within 30 days after receipt of
           abandoned or settled without giving us                         the notice.
           written notice of a "tentative settlement"
                                                                       If we advance payment to the "insured" in an
           and allowing us 30 days to advance
                                                                       amount equal to the "tentative settlement"
           payment in an amount equal to that
                                                                       within 30 days after receipt of notice:
           settlement to preserve our rights against
           the owner or operator of the "underinsured                  a.   That payment will be separate from any
           motor vehicle".                                                  amount the "insured" is entitled to recover
                                                                            under the provisions of Underinsured
        c.   Promptly send us copies of the legal
                                                                            Motorists Coverage; and
             papers if a "suit" is brought.
                                                                       b. We will also have a right to recover the
   3.   Legal Action Against Us is replaced by the
                                                                          advanced payment.
        following:
        a.   No one may bring a legal action against us
             under this Coverage Form until there has
             been full compliance with all the terms of
             this Coverage Form.


CA 21 38 11 08                      Copyright, Insurance Services Office, Inc., 2008                       Page 3 of 4
                              2:20-cv-02358-CSB-EIL # 1-1               Page 62 of 70




        However, in the event of a "settlement                F. Additional Definitions
        agreement", we shall be entitled to recover only          As used in this endorsement:
        for amounts which exceed the limit of bodily
        injury liability bonds or policies applicable to          1.   "Family member" means a person related to an
        the owner or operator of the "underinsured                     individual Named Insured by blood, marriage
        motor vehicle".                                                or adoption who is a resident of such Named
                                                                       Insured's household, including a ward or foster
   5.   The following Conditions are added:                            child.
        REIMBURSEMENT AND TRUST                                   2.   "Occupying" means in, upon, getting in, on, out
        If we make any payment and the "insured"                       or off.
        recovers from another party, the "insured" shall          3.   "Settlement agreement" means we and an
        hold the proceeds in trust for us and pay us                   "insured" agree that the "insured" is legally
        back the amount we have paid.                                  entitled to recover, from the owner or operator
        However, in the event of a "settlement                         of the "underinsured motor vehicle", damages
        agreement", we shall be entitled to recover only               for "bodily injury" and, without arbitration,
        for amounts which exceed the limit of bodily                   agree also as to the amount of damages. Such
        injury liability bonds or policies applicable to               agreement is final and binding regardless of
        the owner or operator of the "underinsured                     any subsequent judgment or settlement
        motor vehicle".                                                reached by the "insured" with the owner or
        ARBITRATION                                                    operator of the "underinsured motor vehicle".

        a.   If we and an "insured" disagree whether the          4.   "Tentative settlement" means an offer from the
             "insured" is legally entitled to recover                  owner or operator of the "underinsured motor
             damages from the owner or driver of an                    vehicle" to compensate an "insured" for
             "underinsured motor vehicle" or do not                    damages incurred because of "bodily injury"
             agree as to the amount of damages that                    sustained in an accident involving an
             are recoverable by that "insured", then the               "underinsured motor vehicle".
             matter may be arbitrated. However,                   5.   "Underinsured motor vehicle" means a land
             disputes concerning coverage under this                   motor vehicle or "trailer" for which the sum of
             endorsement may not be arbitrated. Either                 all liability bonds or policies at the time of an
             party may make a written demand for                       "accident" provides at least the amounts
             arbitration. In this event, each party will               required by the applicable law where a covered
             select an arbitrator. The two arbitrators will            "auto" is principally garaged but that sum is
             select a third. If they cannot agree within               either less than the Limit of Insurance of this
             30 days, either may request that selection                coverage or reduced by payments to other
             be made by a judge of a court having                      persons resulting from the same "accident" to
             jurisdiction. Each party will pay the                     an amount less than the Limit of Insurance of
             expenses it incurs and bear the expenses                  this coverage. However, "underinsured motor
             of the third arbitrator equally.                          vehicle" does not include any vehicle:
        b. Unless both parties agree otherwise,                        a.   Owned or operated by any self-insurer
           arbitration will take place in the county in                     under any applicable motor vehicle law.
           which the "insured" lives. Local rules of law               b. Owned by a governmental unit or agency.
           as to arbitration procedure and evidence
           will apply. A decision agreed to by two of                  c.   Designed for use mainly off public roads
           the arbitrators will be binding.                                 while not on public roads.
                                                                       d. Which is an "uninsured motor vehicle".




CA 21 38 11 08                      Copyright, Insurance Services Office, Inc., 2008                       Page 4 of 4
                             2:20-cv-02358-CSB-EIL # 1-1              Page 63 of 70


                                                                                              COMMERCIAL AUTO
                                                                                                  CA 23 41 11 16


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    PUBLIC OR LIVERY PASSENGER CONVEYANCE AND
      ON-DEMAND DELIVERY SERVICES EXCLUSION
This endorsement modifies insurance provided under the following:

   BUSINESS AUTO COVERAGE FORM
   BUSINESS AUTO PHYSICAL DAMAGE COVERAGE FORM
   GARAGE COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM


With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless modified
by the endorsement.


A. Changes In Liability Coverage                                 2. By an "insured" who is logged into a
   The following exclusion is added:                                "transportation network platform" or "delivery
                                                                    network platform" as a driver to provide "delivery
   Public Or Livery Passenger Conveyance And                        services", whether or not the goods, items or
   On-demand Delivery Services                                      products to be delivered are in the covered
   This insurance does not apply to any covered                     "auto".
   "auto" while being used:                                  C. Changes In Auto Medical Payments
   1. As a public or livery conveyance for passengers.           If Auto Medical Payments Coverage is attached,
      This includes, but is not limited to, any period of        then the following exclusion is added:
      time a covered "auto" is being used by an
      "insured" who is logged into a "transportation             Public Or Livery Passenger Conveyance And
      network platform" as a driver, whether or not a            On-demand Delivery Services
      passenger is "occupying" the covered "auto"; or            This insurance does not apply to:
   2. By an "insured" who is logged into a                       "Bodily injury" sustained by an "insured"
      "transportation network platform" or "delivery             "occupying" a covered "auto" while it is being used:
      network platform" as a driver to provide "delivery         1. As a public or livery conveyance for passengers.
      services", whether or not the goods, items or                 This includes, but is not limited to, any period of
      products to be delivered are in the covered                   time a covered "auto" is being used by an
      "auto".                                                       "insured" who is logged into a "transportation
B. Changes In Physical Damage Coverage                              network platform" as a driver, whether or not a
   The following exclusion is added:                                passenger is "occupying" the covered "auto"; or
                                                                 2. By an "insured" who is logged into a
   We will not pay for "loss" to any covered "autos"                "transportation network platform" or "delivery
   while being used:                                                network platform" as a driver to provide "delivery
   1. As a public or livery conveyance for passengers.              services", whether or not the goods, items or
      This includes, but is not limited to, any period of           products to be delivered are in the covered
      time a covered "auto" is being used by an                     "auto".
      insured ("insured") who is logged into a
      "transportation network platform" as a driver,
      whether or not a passenger is "occupying" the
      covered "auto"; or




CA 23 41 11 16                         ©Insurance Services Office, Inc., 2016                            Page 1 of 2
                            2:20-cv-02358-CSB-EIL # 1-1             Page 64 of 70




D. Changes In Uninsured And/ Or Underinsured                   2. Public Or Livery Passenger Conveyance And
   Motorists Coverage                                             On-demand Delivery Services
   1. If Uninsured and/ or Underinsured Motorists                 This insurance does not apply to any covered
      Coverage is attached, and:                                  "auto" while being used:

      a. Contains, in whole or in part, a public or               a. As a public or livery conveyance for
         livery exclusion, then the following exclusion              passengers. This includes, but is not limited
         in Paragraph 2. does not apply.                             to, any period of time a covered "auto" is
                                                                     being used by an "insured" who is logged
      b. Does not contain a public or livery exclusion,              into a "transportation network platform" as a
         then the following exclusion in Paragraph 2.                driver, whether or not a passenger is
         is added.                                                   "occupying" the covered "auto"; or
   2. Public Or Livery Passenger Conveyance And                   b. By an "insured" who is logged into a
      On-demand Delivery Services                                    "transportation network platform" or "delivery
      This insurance does not apply to any covered                   network platform" as a driver to provide
      "auto" while being used:                                       "delivery services", whether or not the goods,
                                                                     items or products to be delivered are in the
      a. As a public or livery conveyance for                        covered "auto".
         passengers. This includes, but is not limited
         to, any period of time a covered "auto" is        F. Additional Definitions
         being used by an "insured" who is logged             As used in this endorsement:
         into a "transportation network platform" as a         1. "Delivery network platform" means an online-
         driver, whether or not a passenger is                    enabled application or digital network, used to
         "occupying" the covered "auto"; or                       connect customers:
      b. By an "insured" who is logged into a                     a. With drivers; or
         "transportation network platform" or "delivery
         network platform" as a driver to provide                 b. With local vendors using drivers;
         "delivery services", whether or not the goods,           for the purpose of providing prearranged
         items or products to be delivered are in the             "delivery services" for compensation. A "delivery
         covered "auto".                                          network platform" does not include a
E. Changes In Personal Injury Protection Coverage                 "transportation network platform".
                                                               2. "Delivery services" includes courier services.
   1. If Personal Injury Protection, no-fault or other
                                                               3. "Occupying" means in, upon, getting in, on, out
      similar coverage is attached, and:
                                                                  or off.
      a. Contains, in whole or in part, a public or
                                                               4. "Transportation network platform" means an
         livery exclusion, then the following exclusion
                                                                  online-enabled application or digital network
         in Paragraph 2. does not apply.
                                                                  used to connect passengers with drivers using
      b. Does not contain a public or livery exclusion,           vehicles for the purpose of providing
         then the following exclusion in Paragraph 2.             prearranged    transportation  services    for
         is added.                                                compensation.




Page 2 of 2                          ©Insurance Services Office, Inc., 2016                        CA 23 41 11 16
                            2:20-cv-02358-CSB-EIL # 1-1              Page 65 of 70



POLICY NUMBER: CG00129405                                                                   COMMERCIAL AUTO
                                                                                                CA 25 09 12 93

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           O W NE RS O F G ARAG E PREM ISE S

This endorsement modifies insurance provided under the following:
    GARAGE COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless modified
by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date is indicated
below.

Endorsement Effective 01/ 27/ 2020

Named Insured                                                  Countersigned By
  TONY REED
  DBA SBM AUTO




                                                                           (Authorized Representative)


                                                  SCHEDULE

        Description of Premises                             Name of Person or                         Annual
                                                              Organization                      Liability Premium
1336 E ELDORADO ST                           TIM DOWD DOWD DEVELOPMENT                           $
DECATUR, IL 62521                            6017 HAMMOCK HILL AVE
                                             LITHIA, FL 33547




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)

A. Under LIABILITY COVERAGE WHO IS AN                      B. The insurance afforded by this endorsement does
   INSURED is changed to include the person or                not apply to:
   organization named in the Schedule, but only for            1.   Any "accident" which occurs after you cease to
   liability arising out of the ownership, maintenance              be a tenant in the premises.
   and use of that part of the described premises
   which is leased to you.                                     2.   Structural alterations, new construction or
                                                                    demolition operations performed by or for the
                                                                    designated person or organization.




CA 25 09 12 93                   Copyright, Insurance Services Office, Inc., 1993                     Page 1 of 1
                            2:20-cv-02358-CSB-EIL # 1-1          Page 66 of 70




                                                                                              FM 00 98 09 08

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            PUNITIVE DAM AG E S EX CLUSIO N

This policy excludes any claim for punitive or exemplary damages whether arising out of acts of the insureds,
insured's employees or any other person.




All other terms and conditions of the policy remain unchanged.




FM 00 98 09 08                                                                                    Page 1 of 1
                             2:20-cv-02358-CSB-EIL # 1-1             Page 67 of 70

                                                                                                  FM 03 30 03 13


               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



               PUNITIVE DAMAGES EXCLUSION - ILLINOIS

This policy excludes any claim for punitive or exemplary damages whether arising out of acts of the insureds,
insured's employees or any other person, except that if a suit shall have been brought against the insured with
respect to a claim or acts or alleged acts falling within the coverage hereof, seeking both compensatory and
punitive or exemplary damages, then the company will afford a defense to such action without liability, however,
for such punitive or exemplary damages.



All other terms and conditions of this policy remain unchanged.




FM 03 30 03 13                                                                                Page 1 of 1
                    2:20-cv-02358-CSB-EIL # 1-1        Page 68 of 70



                THIS ENDORSEMENT CHANGES THE CERTIFICATE.
                         PLEASE READ IT CAREFULLY.

                       FUNGUS OR SPORE EXCLUSION

This endorsement modifies insurance provided under the policy.

This insurance does not apply to:

(1)   "Bodily injury," "property damage" or "personal and advertising injury" caused
      directly or indirectly, in whole or in part, by:

      a.     Any "fungus" or "spore," including "fungi" or "spores"; or

      b.     Any substance, vapor or gas produced by or arising out of any "fungus,"
             "fungi," "spore," or "spores"; or

      c.     Any material, product, building component, building or structure that
             contains, harbors, nurtures or acts as a medium for any "fungus," "fungi,"
             "spore" or "spores"; or

      d.     Actual, alleged or threatened discharge, dispersal, seepage, migration,
             release or escape of "fungus" or "spore," including "fungi" or "spores."

      Such damage or injury is excluded regardless of any other cause, event, material,
      product and/ or building component that contributed concurrently or in any
      sequence to that injury or damage.

(2)   Any loss, cost or expense arising out of any:
      a.     Request, demand, order to statutory or regulatory requirement that any
             Insured or others test for, monitor, clean up, remove, contain, treat, detoxify
             or neutralize, or in any way respond to, or assess "fungus," "fungi," "spore,"
             or "spores" or the effects of same (including, but not limited to, any form or
             type of mold, mildew, mushroom, toadstool, smut, or rust).

      b.     Claim or "suit" by or on behalf of a governmental authority for damages
             because of testing for, monitoring, cleaning up, removing, containing,
             treating, detoxifying or neutralizing, or in any way responding to, or
             assessing "fungus," "fungi," spore," or "spores" or the effects of same
             (including, but not limited to, any form or type of mold, mildew, mushroom,
             toadstool, smut, or rust).




                                                                               Page 1 of 2
GL 0807 (08/ 02)
                     2:20-cv-02358-CSB-EIL # 1-1        Page 69 of 70




(3)    With respect to this endorsement, Exclusion 2.b. - Contractual Liability is
       replaced by the following:

       b.     "Bodily injury" or "property damage" for which the Insured is obligated to
              pay damages by reason of the assumption of liability in a contract or
              agreement.

We shall have no duty to investigate, defend or indemnify any insured against any loss,
claim, "suit" or other proceeding alleging injury or damages of any kind, to include, but
not limited to, "bodily injury," property damage," or "personal and advertising injury" to
which this endorsement applies.

Additional Definitions:

For the purpose of this endorsement, the following definitions are added:

"Fungus" and/ or "fungi" includes, but is not limited to, any form or type of mold, mildew,
mushroom, toadstool, smut, or rust.

"Spore" and/ or "spores" means any reproductive body produced by or arising out of any
"fungus" or "fungi."




GL 0807 (08/ 02)                                                                Page 2 of 2
2:20-cv-02358-CSB-EIL # 1-1   Page 70 of 70
